Citation Nr: 0204902	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  95-40 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California, and the Department of Veterans Affairs 
Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for a left wrist 
disability.

Entitlement to service connection for a left shoulder 
disability with resection of the left distal clavicle.

Entitlement to service connection for meniscal degeneration 
of the left knee.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
vision. 

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disability. 

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability. 


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability. 

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 

(The issues of entitlement to a rating in excess of 20 
percent for service-connected incomplete fracture of the left 
radius and entitlement to a rating in excess of 20 percent 
for service-connected incomplete fractures of the right 
radial head will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 30, 1972, to May 7, 1976.  He did not serve in 
the Republic of Vietnam, and received no awards or 
decorations indicative of Vietnam service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 1994, March 
1995, and November 1995 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
and from a rating decision of January 1999 from the VARO in 
St. Paul, Minnesota.  The veteran's claims folders are 
currently within the jurisdiction of the VARO, St. Paul, 
Minnesota.  

The rating decision of June 1994 denied service connection 
for bilateral defective hearing, and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral defective vision, while 
the rating decision of March 1995 continued the denial of 
service connection for bilateral defective hearing and denied 
compensable ratings for the veteran's service-connected 
incomplete fractures of the left and right radial heads.  
Following receipt of his Notice of Disagreement, a Statement 
of the Case was issued in October 1995 addressing the issues 
of service connection for bilateral defective hearing, 
compensable ratings for his service-connected incomplete 
fractures of the left and right radial heads, and whether new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral defective vision.  

The rating decision of November 1995 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a paranoid personality disorder.  
The veteran's Substantive Appeal (VA Form 9), received in 
December 1995, perfected his appeals for service connection 
for bilateral defective hearing, for bilateral defective 
vision, and for compensable ratings for his service-connected 
incomplete fractures of the left and right radial heads.  
That document also raised the issues of service connection 
for a psychological disorder, for a skin disorder, for 
disabilities of the right and left shoulders, for 
disabilities of the right and left wrists, for low back 
disability, and for meniscal degeneration of the right and 
left knees, and for a skin disorder.  Those matters are 
referred to the RO for appropriate action.  

The rating decision of January 1999 denied service connection 
for an injury to the left shoulder with left clavicle 
resection, for a right wrist disability [sic], for a left 
wrist disability, and for meniscal degeneration of the right 
and left knees; and determined that new and material evidence 
had not been submitted to reopen the claims for service 
connection for a right shoulder disability, a low back 
disability, and a right knee disability.  A Notice of 
Disagreement was received in January 2000, and a Supplemental 
Statement of the Case was issued in June 2000 addressing the 
issues of service connection for a right wrist disability for 
a left wrist disability, for a left shoulder injury with 
resection of the left distal clavicle, for bilateral 
defective hearing, and for meniscal degeneration of the left 
knee; for ratings in excess of 20 percent for the veteran's 
service-connected incomplete fractures of the left and right 
radial heads; and whether new and material evidence has been 
submitted to reopen the claims for service connection for a 
right shoulder disability, for a low back disability, for a 
right knee disability, and for bilateral defective vision.  A 
Substantive Appeal, filed in July 2000, perfected the 
veteran's appeals as to those issues which had not previously 
been perfected.  

The veteran subsequently submitted additional evidence, and a 
Supplemental Statement of the Case was issued in July 2001 
addressing the issues of service connection for a left wrist 
disability, for a left shoulder injury with resection of the 
left distal clavicle, for bilateral defective hearing, and 
for meniscal degeneration of the left knee; ratings in excess 
of 20 percent for the veteran's service-connected incomplete 
fractures of the left and right radial heads; and whether new 
and material evidence has been submitted to reopen the claims 
for service connection for bilateral defective vision, for a 
right shoulder disability, for a right wrist disability, for 
a right knee disability, and for a low back disability.  

The veteran has further claimed service connection for post-
traumatic stress disorder (PTSD).  Although he has been 
afforded a VA psychiatric examination and psychological 
evaluation for PTSD, that claim has not been adjudicated, is 
not in proper appellate status before the Board, and is 
referred to the RO for any additional action warranted.  In 
addition, in the veteran's Substantive Appeal filed in 
December 1995, he addressed the issues of service connection 
for a skin disorder, and for a throat disability.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, upon receipt of a VA Form [9], the Board must 
review all issues which are reasonably raised from a liberal 
reading of the appellant's Substantive Appeal.  See Stuckey 
v. West, 13 Vet. App. 163 (1999);  Myers v. Derwinski,  1 
Vet. App. 127, 128 (1991).  Those issues have not been 
addressed and are referred to the RO for appropriate action, 
including a determination as to whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a chronic skin disorder and for a chronic 
throat disability, and for an initial determination as to 
service connection for a psychiatric disability, including 
PTSD and a bipolar disorder with psychotic features.  See 
Ephraim v. Brown,  82F.3d 399, 402 (Fed. Cir 1996) ("a claim 
based on the diagnosis of a new mental disorder, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim for the purpose of the 
jurisdictional requirement when the new disorder had not been 
diagnosed and considered at the time of the prior notice of 
disagreement.")  

The Board is undertaking additional development on the issues 
of entitlement to ratings in excess of 20 percent each for 
the veteran's service-connected incomplete fracture of the 
anterior aspect, left radius head, and incomplete fracture of 
the anterior aspect, right radius head, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  After giving notice and reviewing 
the claimant's response to the notice, the Board will prepare 
a separate decision addressing those issues.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the veteran and his representative were notified 
of the provisions of the VCAA by RO letters of April 6, 2001, 
and July 19, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claims which address the 
reopening of previously and finally denied claims were all 
filed prior to the effective date of the amended provisions 
addressing those claims, the revised regulations pertaining 
to such claims are inapplicable to this appeal.  In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met.  The RO has 
obtained the veteran's complete service medical records, and 
all private and VA medical evidence identified by the veteran 
has been obtained.  He has been afforded VA medical 
examinations for his claimed disabilities, and has declined 
personal hearings before an RO Hearing Officer or before the 
Board.  The appellant has not argued a notice or duty to 
assist violation under the VCAA as to the issues on appeal, 
and the Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate those claims and of the 
provisions of the VCAA, and that nothing in the VCAA could 
change that.  The Board further finds that in view of the 
extensive factual development in this case, as shown in the 
record on appeal, there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
those claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate those claims 
have been fully met.  

2.  The veteran did not serve in combat against the enemy 
while on active duty.

3.  Bilateral defective hearing, a left wrist disability, a 
left shoulder disability with resection of the left distal 
clavicle, and meniscal degeneration of the left knee were not 
manifest during active service or on service separation 
examination, and were first shown many years after final 
service separation. 

4.  A Board decision of June 1979 denied service connection 
for disabilities of the right shoulder, right wrist, right 
knee, low back, and for bilateral defective vision; that 
decision constituted a final appellate determination as to 
those issues.  

5.  Additional evidence added to the record since the final 
Board decision of June 1979 includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matters under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  Bilateral defective hearing, a left wrist disability, a 
left shoulder disability with resection of the left distal 
clavicle, and meniscal degeneration of the left knee were not 
incurred in or aggravated by active service, and the service 
incurrence of osteoarthritis of the left knee may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) 3.307, 
3.309(a) (2001).

2.  New and material evidence not having been submitted, the 
claims for service connection for bilateral defective vision, 
for a right wrist disability, for a right shoulder 
disability, for a right knee disability, and for a low back 
disability are not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356, 1363  
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidentiary and Procedural History

The veteran's service entrance examination, conducted in 
August 1972, disclosed a refractive error of vision, 
bilaterally, with visual acuity of 20/200, bilaterally, 
corrected to 20/20 on the right and to 20/30 on the left, and 
the veteran indicated that he wore glasses.  His hearing 
acuity was within normal limits, and no other pertinent 
abnormalities were noted.  His service medical records show 
that his vision was again tested while in recruit training 
and was found to be 20/400, bilaterally, corrected to 20/20, 
bilaterally.  Examination in June 1973 disclosed that his 
left ear was blocked and his ear was irrigated.  No ear 
opathology of hearing loss was noted. 

A report of medical history prepared by the veteran at the 
time of a service medical examination in September 1973 
denied any history of ear, nose or throat trouble or any 
other abnormalities.  A report of service medical 
examination, conducted in September 1973, noted that the 
veteran's visual acuity was 20/200, bilaterally, corrected to 
20/20, bilaterally.  No abnormalities of the ears, nose, or 
throat were noted,and his hearing acuity was within normal 
limits, bilaterally.  In March 1974, the veteran underwent a 
vision screening examination for safety glasses, and was 
found to have corrected vision of 20/20, bilaterally.  An 
ophthalmologic examination in September 1974 noted a slight 
decrease in distant vision, bilaterally, but his visual 
acuity was corrected to 20/20, bilaterally, and was otherwise 
normal.  An ophthalmologic examination in April 1975 
disclosed that his visual acuity was corrected to 20/20, 
bilaterally, and was otherwise normal.  

The service medical records show that the veteran was seen in 
April 1975 for complaints of pain in the right leg and left 
ear.  Examination of his right knee revealed that the joint 
was intact, with no evidence of laxity, swelling, ecchymosis, 
or atrophy, and no physical findings on examination.  No 
treatment was provided.  A cerumen impaction of the left ear 
was removed by irrigation, and his left tympanic membrane was 
found to be normal.  In November 1975, the veteran was seen 
for complaints of pain in the right shoulder and the lateral 
aspect of the distal right thigh, and offered a history of 
soft tissue injury six months previously, and of being struck 
in the distal right thigh area with an ax about 11/2 years 
previously (i.e., about May 1974).  He related that since 
that blunt trauma injury, he had been aggravated by pain on 
flexion of the right leg when bearing most of his weight.  
Examination of the right shoulder disclosed no masses, 
crepitation, or effusion, and a full range of right shoulder 
motion.  Examination of the right thigh disclosed no evidence 
of bruising, tenderness, soft tissue changes, inflammation, 
temperature changes, and no palpable bony changes; range of 
motion was normal; and X-rays revealed no bony changes.  The 
examining physician suggested that the veteran might have had 
a hematoma below the vastus lateralis distally at the time of 
the initial accident which had produced adhesions and was the 
source of his current discomfort, and referred him to 
physical therapy for ultrasound treatment.  

The service medical records show that the veteran was seen 
for a resolving mild left corneal abrasion in August 1975, 
without pain or discomfort, and a slight 1+ injection of the 
episclera.  Staining revealed no evidence of laceration or 
abrasion of either eye, and the fundi and eyes were otherwise 
normal except for his preservice bilateral refractive error 
of vision.  The impression was corneal abrasion, resolved.  A 
follow-up examination in November 1975 disclosed no 
abnormalities of the eyes, the fundi were normal, and his 
corrected visual acuity was 20/20, bilaterally.  A follow-up 
entry in December 1975 regarding the veteran's right thigh 
complaints cited his statement that physical therapy and 
ultrasound had helped considerably, with only some residual 
discomfort.  

In March 1976, the veteran seen for complaints of pain on 
movement and when resting on his right shoulder since the 
previous April [1975].  Examination elicited complaints of 
pain on rotation and extension of the right arm, with some 
crepitus but no evidence of swelling, deformity or 
dislocation.  X-rays of the right shoulder were negative for 
any abnormality, and the clinical impression was bursitis of 
the right shoulder.  He was seen for follow-up after one week 
and reported that there was still some slight discomfort.  
Also in March 1976, the veteran was seen in the emergency 
room with complaints of injuring both elbows and multiple 
bruises when he was assaulted.  He related that he fell on 
his left knee and both elbows.  Examination disclosed 
tenderness over both radius heads, and slightly decreased 
pronation and supination, with no swelling and an otherwise 
full range of motion of the extremities.  X-rays of both 
elbows and the left knee revealed very slight (hairline) 
fracture lines in both radius heads, without displacement, 
and immediate range of motion exercises were prescribed, with 
light duty and no heavy lifting for 3 weeks.  No 
abnormalities of the left knee were shown on examination or 
on X-ray.  The following day, bruised areas were seen on both 
elbows, without other findings or complaints.  

In an April 1976 summary of his findings, the examining 
psychiatrist noted that he had received additional evidence 
documenting multiple episodes of apparent false accusations 
by the veteran toward his squadronmates, as well as 
continuing difficulties in interpersonal relationships and 
the ability to adhere to occupational expectations.  In a 
follow-up interview, the veteran continued to demonstrate a 
tense affect, suspicious and paranoid ideation, and 
increasingly litigious behavior, characterized by his desire 
to file multiple lawsuits against those whom he felt had 
wronged him, and questioning the validity of the diagnosis 
assigned him by the interviewing psychiatrist.  The examining 
psychiatrist stated that the veteran continued to demonstrate 
evidence of a classic personality disorder, paranoid type, 
with chronic and worsening interpersonal and occupational 
difficulty, and recommended that he be administratively 
separated from service on the grounds of unsuitability due to 
personality disorder, paranoid type.

On an April 1976 follow-up for the veteran's elbow 
complaints, a full range of motion was present in both 
elbows, with a slight tenderness, right worse than left, and 
no nerve deficit, and it was indicated that there was no need 
for any further physical therapy.  X-rays revealed minimal 
bilateral radius head fractures, with no displacement, an 
almost complete range of motion in the elbows on pronation 
and supination, decreased strength due to pain, and no 
evidence of a neurological deficit.  On subsequent 
examination in April 1976, the veteran had a full range of 
elbow motion, bilaterally, and was continued on light duty 
for three more weeks, then to full duty.  While his 
administrative separation was pending, the veteran was seen 
in the metal health clinic with multiple bizarre complaints, 
asserting that everyone was giving him a hard time and 
"want[ed] him out of the Navy."  The reporting psychiatrist 
noted that the veteran expressed the belief that people were 
conspiring against him, and that he was very blasé about the 
situation.  

In May 1976, the veteran was interviewed in connection with 
his pending administrative separation, and complained of pain 
in both elbows related to his previous injuries.  X-rays of 
the elbows disclosed that the hairline fractures were well-
healed, and X-rays of the wrists were negative.  The 
veteran's service separation examination disclosed no 
abnormalities of the eyes, ears or throat, upper or lower 
extremities, spine or musculoskeletal system, or skin.  His 
hearing acuity was normal, bilaterally, and his visual acuity 
was 20/400, bilaterally, corrected to 20/20, bilaterally.  
The veteran was administratively separated under honorable 
conditions on May 7, 1976.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
May 26, 1976, sought service connection for residuals of 
bilateral elbow injuries, for wrist injuries, for a left 
varicocele, for injury to the right upper arm, for bursitis 
of the right shoulder, for a right hand injury, for low back 
pain, for pain of the upper right leg, for a right knee 
injury, for eye problems, for varicose veins, for a 
psychiatric disability, and for a chronic skin disorder, 
claimed as contact dermatitis.  He reported no postservice 
treatment for any of those claimed disabilities.

VA outpatient treatment records dated from June to December 
1976 show that the veteran was seen for numerous complaints, 
including neck pain, bilateral elbow pain, low back pain, and 
right knee and shoulder pain, with no current clinical 
findings of trauma or pathology other than healed fractures 
of the radial heads, and without any limitation of motion or 
function.  X-rays of the lumbar spine in July 1976 disclosed 
some straightening of the lumbar curve, without bone or joint 
pathology, and X-rays of the right shoulder and right knee 
disclosed no bone or joint pathology.  In August 1976, X-rays 
of the right elbow disclosed an old, healed, sector fracture 
of the right radial head, without arthritic changes, while 
the left elbow was normal.  In October 1976, the veteran 
offered a history of symptomatology in multiple areas, 
including the eyes, ears, elbows, neck, and back. A complete 
physical examination of the veteran in October 1976 disclosed 
no motor, sensory or reflex deficit in any area.  X-rays of 
both elbows in November 1976 showed a healed fracture of the 
left radial head, without displacement.  

A report of VA general medical examination, conducted in 
January 1977, noted that the veteran was employed as a letter 
carrier with the US Postal Service, and that he complained of 
neck strain from carrying bags of mail.  Examination 
disclosed that he stood 6' tall, weighed 178 pounds, and had 
a normal posture and gait.  He wore prescription eyeglasses, 
and his corrected visual acuity was 20/20, bilaterally.  
Examination of the musculoskeletal system revealed tenderness 
at the proximal process of the ulna, without any limitation 
of motion, and no other abnormalities of the musculoskeletal 
system or upper or lower extremities were found.  X-rays of 
the elbows disclosed an incomplete fracture involving the 
anterior head of the right radius, while the left elbow was 
normal.  The pertinent diagnosis was history of bilateral 
ulna [sic] fractures "according to [the] veteran's 
history."  

A rating decision of March 1977 granted service connection 
for residuals of an incomplete fracture of the anterior 
aspect of the right radius, evaluated as noncompensably 
disabling, and denied service connection for a psychiatric 
disability, for a left varicocele, for bilateral defective 
vision, for bursitis of the right shoulder, for a left elbow 
disability, for a disability manifested by low back pain, for 
a disability manifested by right upper leg pain, for a right 
knee disability, for varicose veins, and for a skin disorder 
of the hands.  The veteran initiated an appeal of those 
determinations, was issued a Statement of the Case, and 
perfected his appeal.  

VA outpatient treatment records dated in June 1977 show that 
the veteran complained of elbow pain, with no objective 
clinical findings of elbow impairment. 
In June 1977, X-rays of the veteran's cervical, dorsal and 
lumbosacral spine and left elbow disclosed no abnormalities 
and no evidence of arthritic changes, while X-rays of the 
right elbow revealed an old, incomplete sector fracture of 
the proximal surface of the right radial head, with a 1/2 -inch 
residual faint fissure line, well-healed in excellent 
position, and with no arthritic changes in the right elbow 
joint.  

VA outpatient treatment records dated from August 1977 to 
June 1978 show that the veteran complained of elbow pain, 
without swelling or limitation of motion, with subjective 
complaints of mild pain on pronation and supination.  In 
December 1977, he complained of "floaters", and was shown 
to have a high myopic astigmatism, unchanged since his last 
eye examination.  In January 1978, he complained of left 
elbow pain, and exhibited a 15 degree loss of elbow flexion, 
while pronation and supination remained normal.  X-rays of 
the left radial head disclosed evidence of a short, crack-
type fracture, united and in excellent position.

A report of VA psychiatric examination, conducted in June 
1978, identified the veteran's multiple physical complaints 
as mostly somatizations.  Following interview and metal 
status evaluation, the psychiatric diagnosis was personality 
trait disturbance, passive-aggressive personality, passive-
dependent type.  

A report of VA orthopedic examination, conducted in June 
1978, cited the veteran's complaints of pain in his neck, low 
back, both elbows, right shoulder and right knee.  
Examination of the elbows disclosed that they had a normal 
appearance, without fluid or thickened bursa, and rotation 
and flexion was accomplished easily to 145 degrees, with the 
fingertips touching the shoulders.  Full extension was noted 
in both elbows to 0 degrees, and hyperextension could be 
accomplished.  Examination of the right shoulder was 
negative, no muscle atrophy of the shoulder girdle was found, 
and pain-free motion was full and complete in all planes, 
without grating (crepitus).  The veteran further complained 
of being struck with an ax on the lateral surface of the 
right knee, while examination of the right leg and knee 
disclosed no visible residuals of injury.  He was able to 
squat fully and recover, full flexion and extension of the 
knee was noted, McMurray's and drawer's sign were negative, 
and there was no evidence of instability of the knee or pain 
on motion.  The orthopedic diagnoses were fracture of the 
radial heads of each elbow, by history, with no disability 
and no residuals on X-ray; right shoulder bursitis, by 
history, with no objective findings and no disability; and 
right thigh contusion, well-healed and without residuals.  X-
rays of both elbows in February 1979 showed no evidence of 
displacement, fracture deformity, or other traumatic 
deformity or displacement, and there was no evidence of 
arthritis.

A Board decision of June 1979 denied the veteran's appeal for 
a compensable rating for his service connected incomplete 
fracture of the anterior aspect of the right radial head, and 
denied service connection for claimed disabilities of the 
left elbow, right shoulder, right arm, right wrist, right 
hand, right leg, right knee, and back, and denied service 
connection for varicose veins, a skin disorder, defective 
vision, and a paranoid personality disorder.  That decision 
constituted a final appellate determination with respect to 
those issues.  

In September 1980, the veteran again claimed service 
connection for a left elbow disability, submitting additional 
outpatient treatment records.  X-rays of the elbows in April 
1980 disclosed old united sector fractures of the radial 
heads, bilateral, in good position and without arthritic 
changes.  His claim was denied by rating decision of November 
1980.  He was notified of that determination but failed to 
initiate an appeal, and that decision became final.  

In June 1987, the veteran reopened his claim for service 
connection for an incomplete fracture of the left radial head 
by submitting medical evidence showing inservice fracture of 
both radial heads, and a July 1983 letter from a VA physician 
stating that the veteran sustained fractures of both radial 
heads in service, with complaints of occasional pain and 
stiffness.  A rating decision of June 1987 granted service 
connection for an incomplete fracture of the left radial 
head, evaluated as noncompensably disabling.  

VA outpatient clinic records dated in February 1990 show that 
the veteran was seen for complaints of right shoulder pain on 
elevation and rotation after colliding with someone carrying 
books.  X-rays of the right shoulder joint showed minimal 
right acromioclavicular joint space narrowing, but were 
otherwise unremarkable.  In March 1990, his recurrent neck, 
back and shoulder pain was shown to be stable.  

In April 1990, the veteran requested increased ratings for 
his service-connected disabilities, and submitted VA 
outpatient treatment records dated from April 1988 to April 
1990.  Those records show that he was seen in April 1988 for 
complaints of left radial head pain, and in December 1989, he 
complained of pain in his low back, right shoulder, and lower 
neck after falling on stairs.  The impression was muscle 
strain.  In January 1990, the veteran complained of low back 
pain, right shoulder pain, and neck problems, and gave a 
history of a 1969 [sic] motor vehicle accident without 
residuals until a fall a few weeks previously in which he 
landed on his left shoulder area and was referred to an 
orthopedist for subluxation of the shoulder joint.  His 
current complaints included low back and right shoulder pain, 
improved with Motrin, and without neurological deficit.  X-
rays of the cervical spine revealed a 4 mm. posterior 
extension displacement of C3-C4 vertebral bodies on 
extension, returning to neutral on cervical flexion.  
Tenderness was present over the C4 vertebra, with only 
minimal limitation of cervical motion, and no neurological 
deficits.  

VA outpatient treatment records dated in January 1990 cite 
the veteran's complaints of low back, right shoulder and neck 
pain, as well as a history of a fall striking his neck and 
left shoulder.  X-rays disclosed 2-4 mm. C3-C4 subluxation, 
while magnetic resonance imaging (MRI) revealed no evidence 
of impingement on the spinal cord.  The veteran's neck and 
left shoulder pain were shown to be improving, while his low 
back remained symptomatic.  The impression was cervical 
spondylosis, C3-C4 subluxation, and low back pain, probably 
degenerative joint disease.  He was prescribed physical 
therapy and a soft cervical collar.

VA outpatient treatment records show that the veteran was 
seen in March 1990 for complaints of left knee pain since the 
previous night, without swelling or other clinical findings.  
Entries in April 1990 cited the veteran's complaints of low 
back pain, without radicular symptoms, and noted that a 
December 1989 electromyogram (EMG) and nerve conduction 
velocity studies (NCVS) had revealed no abnormalities in the 
left lower extremity .  Range of motion of the lumbar spine 
was to 100 degrees on flexion, 35 degrees on extension, 
lateral flexion to 45 degrees, bilaterally, and rotation to 
90 degrees, bilaterally.  Straight leg raising was negative, 
bilaterally, and patellar reflexes were symmetrical.  Muscles 
were of normal tone and bulk, strength was 5/5 in all major 
muscle groups of the upper and lower extremities, sensation 
was normal to light touch, pinprick, and position, and no 
reflex deficits were found.  In May 1990, he was seen for 
neck sprain.  

A rating decision of May 1990 denied compensable evaluations 
for the veteran's service-connected bilateral incomplete 
radial head fractures.  The veteran was notified of that 
determination and of his right to appeal by RO letter of June 
20, 1990.  

VA outpatient treatment records show that in June 1990, the 
veteran was found to have a full range of lumbar motion, 
without sensory or reflex deficits, and was given a home 
exercise program.  In August 1990, he was seen for complaints 
of chronic, intermittent cervical spine and low back pain.  
In September 1990, he was noted to be receiving Workman's 
Compensation benefits for a left wrist injury sustained in 
1986 while working on an aircraft at Lockheed Aircraft.  A 
review of his medical record cited low back pain following a 
fall on stairs in 1989, and an April 1990 CT scan of the 
spine revealed a central herniated disc at L4-L5, with no 
bowel or bladder symptoms and no evidence of radiculopathy on 
EMG studies; and chronic neck pain with X-ray evidence of 
very mild subluxation and narrowing at C3-C4, without 
radiation.  Both conditions were shown to be stable, with 5/5 
strength in all muscle groups, negative straight leg raising, 
and no sensory or reflex deficits.  Similar findings were 
reported on examination in October 1990.  In February and 
March 1991, he had a normal gait and a normal range of motion 
in his neck, back, and shoulders, and the impression was 
history of chronic pain, currently doing well.  

A December 1991 letter from the VA rehabilitation medical 
service noted that the veteran complained of chronic back 
pain secondary to degenerative disc disease and should avoid 
lifting, bending, stopping [sic], or any activity that might 
strain his back.  

Private treatment records from St. John's Hospital (Dr. M.C. 
P.), dated in July and August 1980, show that the veteran was 
seen for complaints of right ear pain and treated for an 
Eustachian tube obstruction and for atelectatic otitis media 
with abnormal motility.

A Report of Contact (VA Form 119), dated in October 1993, 
noted that the veteran had visited the RO and expressed an 
intention to reopen his claim for increased ratings for his 
service-connected bilateral elbow disabilities.  

An October 1993 report of private evaluation of the veteran 
by Dr. F.R.N. cited a history of incomplete fractures of the 
radial heads during active service, as recounted by the 
veteran, with subsequent resolution of symptoms and 
postservice employment in fairly heavy manual labor without 
any significant discomfort.  The veteran complained of 
increasing pain in the medial aspect of both elbows over the 
past 4 to 6 months, exacerbated by lifting, but without 
locking, giving way or effusion.  Examination of the elbows 
revealed that they were unremarkable, with no evidence of 
erythema, edema or warmth.  Range of motion was from -5 
degrees of full extension, bilaterally, to 138 degrees of 
flexion on the right and to 132 degrees of flexion on the 
left, and pronation was to 80 degrees and supination to 90 
degrees, bilaterally, without pain on motion or at the 
extremes of motion.  Motor strength was 5/5 on flexion, 
extension, pronation and supination, Tinel's sign was 
negative to percussion over the ulna nerve, and distal 
neurocirculatory and motor function was intact.  X-rays 
revealed a questionable small loose body over the proximal 
tip of the right olecranon on one view, while the left elbow 
disclosed a small spur over the coronoid tip of the ulna 
consistent with mild osteoarthritis in this area, without 
other findings.  The examiner noted that the veteran had a 
history of hairline fractures of the elbows 17 years 
previously; that his complaints of pain were minimal in 
degree; that the X-ray changes did not correlate with his 
complaints of pain; that the X-ray findings were compatible 
with the veteran's age and activity; and that any residual 
disability would have to be rated solely upon his subjective 
symptoms.  

A rating decision of February 1994 denied compensable rating 
for the veteran's service-connected incomplete fractures of 
the radial heads, bilaterally, and granted a 10 percent 
rating for multiple noncompensable disabilities under the 
provisions of  38 C.F.R. § 3.324.  The veteran was notified 
of that action by RO letter of March 3, 1994.

In April 1994, the veteran claimed service connection for eye 
disability, including impairment of visual acuity and 
"floaters", citing inservice treatment for eye injuries.  
He was asked by RO letter of April 13, 1994, to submit 
evidence of postservice treatment for the claimed eye 
disabilities.

In June 1994, the veteran claimed service connection for 
disabilities which included hearing loss, low back problems, 
[right] shoulder and knee problems, and a psychiatric 
disability.  He indicated that he would submit medical 
evidence in support of his claims.  

A June 1994 letter from Dr. K.M.B., a private 
ophthalmologist, stated that she examined the veteran, with 
findings of ciliary spasm causing blurred vision, as well as 
multiple floaters and decreased vision since an inservice 
"explosion" while working on Navy aircraft in 1975.  She 
reported that examination disclosed that the veteran's visual 
acuity was correctable to 20/25 in the right eye and 20/20 in 
the left eye, while his ocular tensions were normal, slit 
lamp examination was normal, and fundoscopic examination 
disclosed no retinal tears, detachment or vitreous opacities.  
She indicated that a Goldman visual field examination would 
be needed to determine whether the veteran had any actual 
limitation of peripheral vision.  In summary, she stated that 
the veteran was developing some presbyopia and should obtain 
bifocals for use while working; that he might be having some 
problems with his ciliary spasm because his current eyeglass 
prescription was incorrect; that his floaters were normal for 
the veteran's degree of myopia; that his ciliary spasm and 
floaters were not disabling in any way; and that the 
veteran's eyes were normal for his age.  

A rating decision of June 1994 denied service connection for 
bilateral defective hearing, and determined that no new and 
material evidence had been submitted to reopen a claim for 
defective vision.  The veteran was notified of that action by 
RO letter of July 13, 1994.  He was also informed that claims 
for a skin condition, throat problems, a right knee 
condition, a right shoulder condition, a low back condition, 
a psychiatric disorder, and vision problems had previously 
been denied, and that new and material evidence was needed to 
reopen those claims.  

A June 1994 letter from Dr. G.M.A., a private 
otolaryngologist, cited a history of inservice noise exposure 
despite the use of ear protection, as recounted by the 
veteran.  His ears, nose and throat were found normal on 
examination, while audiometry revealed a very mild high-
pitched hearing loss that appeared consistent with noise 
exposure.  The reporting specialist stated that the veteran's 
mild hearing loss was not medically treatable, and did not 
warrant the use of hearing aids.   

A November 1980 report of orthopedic evaluation by Dr. 
D.S.M., a private orthopedist, received in July 1994, stated 
that he was evaluating the veteran's on-the-job injuries to 
the right upper extremity and right lower extremity sustained 
between April and September 1979 while working as an 
assembler at Northrop Aircraft Company.  In June 1979, the 
veteran twisted his right knee while lifting an aircraft 
frame, and was given medication, physical therapy and 
strengthening exercises, while in September 1979, he twisted 
his right wrist, with pain radiating to the right hand and 
elbow.  It was noted that the veteran's previous medical 
history was non-contributory.  X-rays of the right knee and 
right wrist disclosed no evidence of fractures.  He was 
subsequently laid off, and in October 1979 went to work with 
Grumman Aerospace Corporation as an Aircraft Structural 
Painter, continuing until April 1980.  He was treated by a 
private physician for right hand and wrist pain from January 
to September 1980, and was employed by Lockheed Aircraft 
Corporation as an Interior Assembler in May and June 1980, 
when his right wrist became symptomatic and he discontinued 
that employment. 

The November 1980 report from Dr. D.S.M. further stated that 
the veteran's current complaints included right wrist pain, 
radiating to the right hand and elbow; pain, soreness, 
buckling way and stiffness of the right knee on prolonged 
sitting, walking or standing; and weakness of the right knee, 
with difficulty climbing stairs, and pain radiating up and 
down the right leg with prolonged exertion.  In addition, he 
reviewed the records of Dr. L.J.Y., dated in August 1980, in 
which that physician cited the veteran's complaints regarding 
his right upper extremity and right leg complaints, as 
follows: weakness, buckling, crackling, and rubbing of the 
right knee, associated with pain, and pain on squatting or 
kneeling, as well as pain and weakness of the right wrist on 
lifting or twisting stress.  The examination conducted by Dr. 
D.S.M. revealed right knee pain radiating to the right thigh 
and calf; a limp to the right; limitation of flexion and 
extension of the right knee; right knee tenderness, weakness 
and muscle spasm; and retropatellar crepitus and pain, 
indicative of chondromalacia of the patella, all of which the 
examining physician attributed to the veteran's June 1979 on-
the-job right knee injury, diagnosed as internal derangement 
of the right knee.  In addition, examination of the right 
wrist disclosed tenderness on the dorsum, especially the 
first dorsal compartment, with weakness and muscle spasm, 
loss of grip strength and limitation of motion of the right 
forearm and wrist, diminished biceps and triceps reflexes, 
and a positive Finklestein's test for DeQuervain's stenosing 
tenosynovitis of the right wrist, all of which the examining 
physician attributed to the veteran's September 1979 on-the-
job right wrist injury.  The diagnoses were chronic strain of 
the right wrist with DeQuervain's stenosing tenosynovitis; 
and chronic strain of the right knee, superimposed on 
chondromalacia of the patella and possible internal 
derangement of the right knee.  

Another report from Dr. D.S.M., dated in May 1982, cited 
injuries to the veteran's left upper extremity in March 1982 
when assaulted by another individual at his place of 
employment, with left elbow pain radiating to the left 
shoulder and left wrist.  An EMG disclosed abnormal findings 
in the in the left upper extremity, and his current 
complaints included left elbow pain radiating to the left 
shoulder and left wrist; numbness of the left elbow radiating 
to the left hand and left 5th finger; and weakness of grip in 
the left hand.  It was noted that the veteran's previous 
medical history was non-contributory.  Examination of the 
left shoulder disclosed pain radiating into the left arm, 
tenderness of the anterior rotator cuff area and medial 
border, left scapula; weakness and muscle spasm; and pain on 
resistance to abduction.  Examination of the left elbow 
revealed left elbow pain radiating into the left arm and 
forearm, tenderness over the medial and posterior aspect of 
the left elbow, hypesthesia of the left 5th finger and 1/2 of 
the 4th finger; weakness and muscle spasm, and tenderness 
over the ulna nerve.  X-rays of the right and left shoulders 
and right and left elbows disclosed normal bony contours, 
with no evidence of fracture or dislocation, no arthritic 
changes in any of the joints of the shoulders and elbows, 
bilaterally.  The diagnoses were chronic strain, left minor 
shoulder, with tendinitis and parascapular myofascitis; and 
chronic strain, left minor elbow, with ulna neuropathy 
residual to injury to the left ulna nerve at the left elbow.  
Those injuries were attributed solely to the March 1982 
assault on the veteran in the workplace.  

A June 1982 letter from Dr. I. Z., a private neurologist, 
cited the veteran's left upper extremity injury in March 1982 
when assaulted by another employee at his workplace, with 
resulting pain in the left shoulder elbow and wrist, numbness 
in the left elbow radiating down to the little finger, and 
weakness in the left arm.  The veteran's history of a right 
ankle fracture in 1959, a right knee injury in June 1979, and 
a right wrist injury in September 1979 were noted, but the 
examiner stated that the veteran's prior medical history was 
noncontributory.  Neurological examination disclosed that the 
veteran's visual fields were normal to confrontation, the 
pupils reacted normally to light and accommodation, and there 
were no hemorrhages or papilledema, no nystagmus and no 
extraocular palsy.  His hearing was grossly normal.  His gait 
and coordination were normal, and Romberg's test was normal.  
Motor examination revealed mild left grip strength weakness, 
but was otherwise normal, while sensation was normal 
throughout except in the distribution of the left ulna nerve, 
and reflexes were equal and active, without pathological 
signs.  The diagnosis was traumatic left ulna neuropathy, and 
the reporting physician attributed that condition solely to 
the March 1982 workplace injury to the veteran.  

A July 1982 letter from Dr. I.Z., stated that the veteran's 
left arm and hand had remained the same, with numbness of the 
ulna side of the arm and hand, weakness of grip strength, 
tenderness in the left elbow at the olecranon grove, and 
hypesthesia in the distribution of the left ulna nerve, 
improving.  It was noted that a follow-up EMG and NCVS, 
conducted in June 1982, disclosed no abnormalities in the 
nerve distribution of veteran's left upper extremity.  The 
diagnosis was traumatic left ulna neuropathy.  

A report of VA orthopedic examination, conducted in February 
1995, cited the veteran's statement that he was in the 
service from 1972 to 1976, and was a compute programmer 
working on helicopters.  The veteran attributed his joint 
pain in the neck, knees and low back to an incident in 
service in which he failed to properly salute an officer, who 
became angry and hurt his feelings, and that his neck, back, 
and everything started hurting him as well.  He further 
related that his neck started hurting him when he fell on a 
ramp while working on a helicopter in 1975, and that he had 
worn a neck brace every day since 1975.  He further 
complained that his knees buckle, and that he banged them 
sometime in 1974 or 1975 and that he has burrs under his 
kneecaps, requiring that he take Motrin and wear knee braces.  
He further asserted that he has low back pain at the L4-L5 
level, and walks with a cane and uses a brace, all of which 
he attributed to multiple falls and failing to say "sir" to 
someone, with worsening of back pain since that time.  He 
further complained of decreased hearing due to noise exposure 
while in service; and of psychiatric problems which he 
associated with service.  

Examination of the neck revealed "some sort of generalized 
tenderness", and the examiner indicated some doubt as to the 
validity of that finding.  Range of cervical motion was 30 
degrees on flexion; 10 degrees on extension; and 90 degrees 
on right and left rotation.  Biceps, triceps and radialis 
reflexes were equal and active, and there was no motor or 
sensory loss.  X-rays of the cervical spine revealed slight 
degenerative changes, with widening of the upper cervical 
vertebrae on extension which was deemed to be within normal 
limits.  Examination of the low back revealed some 
generalized tenderness but no point tenderness, and flexion 
was accomplished to 30 degrees; extension to 10 degrees, and 
right and left rotation to 90 degrees.  The examiner noted 
that when he asked the veteran to bend forward, he could flex 
only 30 degrees, but noted that he flexed well over 90 
degrees when tying his shoes.  Straight leg raising elicited 
complaints of pain at the tilt of the pelvis, while the 
sciatic nerve stretch test was negative, and the examiner 
remarked that he did not know what to make of those 
[inconsistent] findings.  No motor, sensory or reflex 
deficits were found on examination, while X-rays revealed 
only mild degenerative changes consistent with the veteran's 
age.  A full range of motion on extension and flexion was 
found in both knees, without crepitus, instability, pivot 
shift, effusion, or meniscal tenderness, and McMurray's and 
Lachman's tests were each negative.  The examiner stated that 
the veteran had some minimal back pain and probably some mild 
chondromalacia of the knees, without any objective findings 
on examination or on X-ray, and expressed the opinion that 
the veteran's subjective complaints were difficult to assess, 
and that there was obviously some emotional involvement.   

A rating decision of March 1995 denied service connection for 
bilateral defective hearing, and denied compensable ratings 
for the veteran's service-connected incomplete fractures of 
the left and right radial heads.  The veteran was notified of 
those determinations and of his right to appeal by RO letter 
of March 1995.  

The veteran filed a timely Notice of Disagreement with those 
decisions, and also claimed service connection for skin 
problems, visual problems, back problems, and psychiatric 
problems.  He subsequently submitted medical record release 
authorizations (VA Form 21-4142) for private physicians.  In 
an accompanying statement, he asserted that he was treated 
during service for problems with his eyes, skin, knee, 
shoulder, low back and hearing.  The RO requested the 
veteran's treatment records from the physicians he 
identified.

In May 1995, Dr. K.M.B., a private ophthalmologist, submitted 
a duplicate copy of her previous report, dated in June 1994, 
together with a June 1994 Goldman Visual Fields Examination 
report. 

In a letter received at the RO in May 1995, the veteran 
claimed service connection for shoulder, knee and throat 
problems.  

A Statement of the Case was issued in October 1995 addressing 
the issues of service connection for bilateral defective 
hearing, compensable ratings for the veteran's incomplete 
fractures of the left and right radial heads, and whether new 
and material evidence had been submitted to reopen a claim of 
service connection for bilateral loss of vision.  

A rating decision of November 1995 determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder, diagnosed 
as paranoid personality disorder.  The veteran was notified 
of that determination and of his right to appeal by RO letter 
of November 30, 1995.  

In December 1995, the veteran submitted duplicate copies of 
his service medical records, and duplicate copies of 
postservice VA medical records previously submitted.  In 
addition, he submitted a copy of a March 1981 VA audiology 
case history in which he related that he had been employed as 
an aircraft mechanic; that he had experienced the onset of 
hearing loss six weeks previously he had been exposed to 
noise on the job for 15 minutes while in an air duct, with 
trouble hearing, ringing in the ears, and ear pain upon 
emerging; that he had experienced constant tinnitus since 
that incident six weeks previously; and that those symptoms 
had lessened since the incident.  He further related that he 
had suffered a right ear infection with drainage at age 12, 
and that he was exposed to noise in service and after service 
while working as a riveter in the aircraft industry.  A March 
1981 audiology examination disclosed no middle ear pathology, 
while audiometry revealed normal hearing and excellent speech 
discrimination (100 percent correct) in both ears.  The 
veteran was counseled as to noise exposure.  

In December 1995, the veteran perfected his appeals for 
service connection for bilateral defective hearing, perfected 
his appeals for compensable ratings for his service-connected 
incomplete fractures of the right and left radial heads, and 
perfected his appeal of the denial of service connection for 
loss of vision based upon the absence of new and material 
evidence to reopen that claim.  He further addressed the 
issues of service connection for a right shoulder injury, a 
right knee injury, a low back injury, a wrist injury, a 
throat disability, a psychiatric disability, and a skin 
disorder, asserting that all of those conditions were 
incurred while in service; that his bilateral elbow disorders 
should each be rated as 20 percent disabling due to 
limitation of flexion, pain and fatigability; that his 
hearing loss was caused by aircraft engine noise and noise in 
the metalsmith shop while in service; that he was seen in the 
ear clinic while in service, and that hearing loss was shown 
shortly after service; that his eye condition is not a 
developmental disorder, but is the result of close work and 
an inservice accident which caused floaters and poor focus in 
close-up work; that he was treated for back, knee, and 
shoulder problems following an accident while at the Naval 
Air Station, Pensacola; that his shoulders and wrists were 
also injured in the attack which caused his incomplete 
fractures of the left and right radial heads, and now caused 
pain on motion, weakness, and stiffness; and that his 
psychiatric problems are not developmental, but were caused 
by inhumane treatment while in service.

A rating decision of August 1996 continued the denials of 
service connection for bilateral defective hearing, for 
compensable ratings for incomplete fractures of the left and 
right radial heads, and for service connection for loss of 
vision on the basis that no new and material evidence had 
been submitted to reopen that claim.  

By RO letter of August 1996, the veteran was notified that a 
prior rating decision of March 1977 denied service connection 
for disabilities of the right shoulder, right knee, and back 
because those conditions were not found on examination, and 
further denied service connection for his defective vision 
and paranoid personality disorder because those were 
congenital or developmental abnormalities for which VA 
compensation benefits were not payable.  It was asserted that 
he had not appealed those determinations; that those 
decisions had become final after one year; and that new and 
material evidence was needed to reopen those claims, 
including evidence showing that those conditions were 
incurred during service or were diagnosed within the initial 
postservice year.  He was further informed of his right to 
appeal those determinations.  The record shows that, in fact, 
the veteran had appealed those determinations and that they 
were upheld by the Board's June 1979 decision, which subsumed 
the rating decision of March 1977.

A Supplemental Statement of the Case was issued in August 
1996 addressing the issues of service connection for 
bilateral defective hearing, compensable ratings for 
incomplete fractures of the left and right radial heads, and 
whether new and material evidence had been submitted to 
reopen the veteran's claims for service connection for 
bilateral defective vision.  

In a December 1996 letter, the veteran notified the RO of his 
relocation to Minnesota, and his new mailing address.  

By RO letter of February 1997, the veteran was notified that 
he had the right to submit additional private or VA evidence 
in support of his claims, including medical evidence from 
physicians who saw him during or soon after service, 
statements from people who knew about his disabilities when 
they began, copies of letters written during or soon after 
service which mention those disabilities, or photographs 
taken during service which show the disability.  He was 
informed that if he submitted such evidence his claims would 
be reviewed and a new decision issued.  He was further 
informed that the RO would obtain all records of private or 
VA medical treatment that he identified.  The veteran made no 
response to that letter.  

In April 1997, the RO requested a VA orthopedic examination 
of the veteran, a review of the veteran's claims folder by a 
VA orthopedic specialist, and an opinion as to whether the 
veteran's service-connected incomplete fractures of the left 
and right radial heads caused limitation of motion or 
function due to pain, the degree of loss of motion due to 
pain, and whether there was excess fatigability, 
incoordination, or pain on motion.  The veteran failed to 
report for the scheduled VA examination.

A Report of Contact (VA Form 119), dated in June 1997, shows 
that the RO contacted the veteran's former landlady, who 
expressed the opinion that he had moved back to California.  
Further development obtained the information that he had 
returned to his former address in California.  His claims 
folder was transferred to the Los Angeles RO.

In a February 1998 letter, the veteran reported that he had 
relocated to Minnesota, and requested transfer of his claims 
folder to that RO.  In his letter, he stated that he wanted 
to reopen his claims for service connection for shoulder, 
wrist, low back and knee conditions.  

VA outpatient treatment records, dated from February to April 
1998, show that the veteran was seen in February 1998 for 
complaints of pain in both shoulders, both elbows, and both 
wrists, as well as low back and knee pain.  He stated that he 
injured his back lifting at work.  It was noted that the 
veteran had no limp; no appearance of pain limiting his 
activities; and that range of motion of the shoulder, hip, 
knee, ankle and back was normal and pain-free, muscle 
strength was 5/5, and that he was able to walk on heels and 
toes.  The assessment was chronic multi-joint pain, general 
and nonspecific, and a home exercise program was recommended.  

VA outpatient treatment records, also dated in February 1998, 
cite the veteran's assertion that he injured his elbows, 
shoulders and knees while on active duty in 1976.  In March 
1998, he complained of multi-joint arthralgia, particularly 
in the back and shoulders.  His eyes were clear, and muscle 
spasm was noted at L2-L5, with 30 degrees of lumbar flexion.  
The diagnoses were low back pain, pes planus, and multi-joint 
aches, and he was given medication for pain.  In April 1998, 
the veteran was seen for complaints of chronic back pain.  He 
appeared healthy, and examination disclosed no tenderness, 
masses or other abnormalities. 

In a letter received at the RO in April 1998, the veteran 
reported that he had been treated by Drs. F.R.N., T.E.C., 
B.P.B., O., and J.H., as well as a skin specialist in 
California (Dr. M.C.P.), and that he experienced constant 
pain in his back, elbows, knees and shoulders.  

By RO letter of May 1998, the veteran was informed that 
medical records from Drs. F.R.N., T.E.C., B.P.B., O., and 
J.H. were needed, as well as medical records from the skin 
specialist he saw in California (Dr. M.C.P.), and that the RO 
would request those records if he completed and returned 
medical record release authorizations (VA Forms 21-4142) for 
those physicians.  

A report of VA orthopedic examination, conducted in April 
1998, shows no indication that the examiner reviewed the 
veteran's claims folder, and indicates that he relied upon a 
history as recounted by the veteran.  The examiner cited the 
veteran's statement that he worked in aircraft maintenance 
from 1972 to 1976; that he was attacked in 1976, with 
injuries to his back, shoulders, elbows and knees; that he 
has continued to have swelling, tenderness, pain, and 
limitation on motion of those joints, as well as occasional 
knee locking; that an MRI had shown a herniated disc; and 
that he experiences tingling down the lower left leg, and 
limitation of walking.  

Examination disclosed definite tenderness in the medial 
anterior aspect of the right elbow, extension to 90 degrees 
with limitation of motion due to pain in the last 10 degrees, 
elbow flexion to 140 degrees, supination and pronation of 60 
degrees, with discomfort, and similar findings in the left 
elbow.  Examination of the right knee revealed grinding 
(crepitus) in the knee joint, flexion to 140 degrees, a 
positive McMurray's test, negative drawer's sign, and normal 
collateral ligaments, with similar findings on examination of 
the left knee.  Examination of the back revealed that he 
walked with a slight left-sided limp, back flexion was 
limited to 30 degrees, with 0 degrees of extension, straight 
leg raising was limited to 30 degrees on the right and 20 
degrees on the left, and no reflexes were present.  
Examination of the right shoulder revealed limitation of 
abduction and forward elevation to 120 degrees, discomfort on 
adduction, and definite tenderness over the entire shoulder.  
No findings were reported with respect to the left shoulder.

X-rays of the right and left shoulders disclosed normal joint 
spaces and no bony abnormalities, while residuals of a 
surgical resection of the left clavicle were noted.  X-rays 
of the right and left knees revealed normal joint spaces, 
with normal bony structures and soft tissues, and X-rays of 
the right and left elbows revealed normal soft tissues, joint 
spaces, and bony structures, with no abnormalities.  X-rays 
of the lumbar spine disclosed a normal vertebral alignment, 
normal vertebral bodies and pedicles, a slight osteoporosis, 
a slight narrowing of the intervertebral disc space at L4-5, 
and degenerative changes in the sacroiliac joints, without 
significant degenerative disc disease.  The orthopedic 
diagnoses were worsening bilateral elbow discomfort due to 
fracture of the heads of both radiuses; right and left knee 
meniscal degeneration with recurrent swelling and warmth; a 
herniated lumbar vertebral disc with worsening low back pain; 
and a bilateral shoulder injury [sic] with limitation of 
motion as described. 

The veteran also submitted duplicate copies of VA outpatient 
treatment records dated from April 1988 to April 1995.  

In response to the RO request for medical records, a July 
1998 letter from the office of Dr. R.T.C. indicated that the 
veteran had been treated in June 1994, and that his medical 
records would not be released pending payment for services.  
A copy of the treatment records from that physician were 
previously received at the RO in May 1995, and are associated 
with the claims folders.

A July 1998 response from Dr. M.C.P. stated that he could not 
locate the veteran's records.  A copy of those treatment 
records had previously been received at the RO in September 
1992, and are associated with the claims folders. 

A July 1998 letter from the former physician at the 
California Polytechnic Institute Student Health Center (Dr. 
R.W.B.) stated that he had seen the veteran in May and June 
1989 for complaints of right shoulder pain, as well as left 
shoulder pain resulting from "an injury in a Vietnam 
helicopter accident."  X-ray of the right shoulder was 
normal.  A right shoulder supraspinatus tendinitis was noted, 
treated with Ibuprofen and physical therapy.  The veteran was 
again seen in June, September and October 1989 for low back 
pain following a fall on June 8, 1989.  X-rays revealed a 
minimal levoscoliosis, but were otherwise normal.  

A letter from Dr. D.P., received in June 1998, stated that he 
no longer had any medical records of the veteran.

Private treatment records from Dr. F.R.N., dated from 
December 1985 to November 1986, and received at the RO in 
June 2001, show that he saw the veteran in December 1985 for 
an injury to the dorsal radial aspect of the left wrist in an 
on-the-job accident in August 1985; that a wrist X-ray 
obtained by Dr. D.P. had shown no fractures; that the 
appearance of the wrist was currently normal; that a normal 
range of left wrist motion, comparable to the right wrist, 
was demonstrated; that grip strength was 5/5; and that there 
was no limitation of motion on extension, flexion, supination 
and pronation of the left elbow.  X-rays taken in September 
1985 revealed a very faint radiographic lucency with some 
very minimal suggestion of increased sclerosis relative to 
the distal pole.  Records dated in January 1986 show that the 
veteran continued to complain of left wrist pain on radial 
deviation.  Examination revealed a full range of motion, 
without pain over the scaphoid, and a positive Finklestein's 
test, while another X-ray revealed no sclerosis and only 
minimal degenerative joint disease of the basilare joint of 
his thumb.  The assessment was probable DeQuervain's 
syndrome.  An entry in February 1986 noted that the veteran 
continued to complain of left wrist pain; that another X-ray 
revealed a lucent left scaphoid fracture; and that only 
minimal twinges of pain were elicited on dorsal and radial 
deviation.  The examining physician expressed the opinion 
that the veteran's left wrist injury was sustained on the job 
in August 1985; that some recurrence of DeQuervain's 
syndrome, now resolved, could be expected; and that he could 
resume full work status.  The veteran continued to complain 
of left wrist pain in May and July 1986, although examination 
showed a normal appearance of the left wrist, with minimal 
pain on ulna and radial deviation and a negative Tinel's 
sign.  It was indicated that chronic symptoms could be 
expected.  

Those records further show that in September 1986, the 
veteran denied any left wrist pain, while examination 
revealed no tenderness over the wrist, a negative 
Finklestein's' test, and a full range of pain-free motion of 
the left wrist.  Entries dated in November 1986 reviewed the 
treatment provided for the veteran's August 1985 left wrist 
injury, and noted that the veteran returned in November 1986 
with an exacerbation of his original injury while working 
around the house with small hand tools.  Clinical findings 
included pain, redness and swelling, and the diagnosis was 
recurrent DeQuervain's syndrome of the left wrist 
(inflammation of the first dorsal tendon compartment.  The 
reporting orthopedic specialist stated that the veteran 
sustained his left wrist injury in an on-the-job accident; 
that the resulting injury was permanent and stable; and that 
the resulting disability included left wrist pain, diminished 
left grip strength, erythema and edema and a positive 
Finklestein's test.  

By RO letter of September 1998, the veteran was notified that 
medical records had not been received from Drs. O., C., B., 
and H., and that he should take action to obtain and submit 
those records or his claims would be reviewed based upon the 
current evidence of record.  In his response, the veteran 
stated that he had no more medical records in his possession, 
and that the RO should proceed with its decision.

Additional VA outpatient treatment records, dated from 
September 1990 to February 1995, include X-rays of the 
cervical spine in September 1990 showing degenerative disc 
disease, C5-C6, with posterior osteophyte formation, minimal 
subluxation at C3-C4, and degenerative changes in the 
apophyseal joints.  X-rays of the cervical spine in February 
1991 disclosed a 5 mm. retrolisthesis of C3 on C4, and a 2 
mm. retrolisthesis of C5 on C6.  X-rays of the lumbosacral 
spine in July 1993 revealed that the spine was well-aligned, 
the sacroiliac joints were normal, and no fractures were 
evident, while some straightening of the lordotic curve was 
noted which might indicate paravertebral muscle spasm.  X-
rays of the right and left knees in February 1995 revealed 
bilateral osteoarthritic changes of the knees with spurring 
of the intercondylar eminence and no evidence of joint 
effusion.  X-rays of the cervical spine in February 1995 
disclosed degenerative disc disease at C3-4 and C5-6, 
spondylolisthesis of C3 on C4 with bilateral bony 
encroachment on the C3-4 and C5-6 intervertebral foramina, 
described as degenerative joint disease.  X-rays of the 
lumbar spine in February 1995 disclosed narrowing of the L4-5 
disc space, with no evidence of spondylosis or 
spondylolisthesis, and the remainder of the joint spaces were 
normal.  

Duplicate copies of VA outpatient treatment records, dated 
from February 1986 to September 1994, were received at the RO 
in January 1999.  

A rating decision of January 1999 denied service connection 
for a left shoulder injury with resection of the left 
clavicle, for a right wrist disability, for a left wrist 
disability, for meniscal degeneration of the left and right 
knees, and determined that new and material evidence had not 
been submitted to reopen the claims for service connection 
for a right shoulder disability, for low back disability, and 
for a right knee disability.  The veteran was notified of 
those determinations and of his right to appeal by RO letter 
of February 1, 1999.  The veteran filed a timely Notice of 
Disagreement with those determinations.

A rating decision of February 2000 granted increased ratings 
of 20 percent each for the veteran's service-connected 
incomplete fractures of the right and left radial heads, 
effective June 10, 1994.  The veteran was notified of that 
action by RO letter of February 23, 2000, and expressed an 
intention to pursue his claims for increased evaluations.  In 
February 2000, he appointed a veteran's service organization 
to represent him.  

VA outpatient treatment records in April 2000 cited the 
veteran's complaints of back pain, but noted that he was 
alert and well-oriented; that he denied weight loss or 
reduced appetite; and that he claimed that he was service-
connected for a back disability. 

A Supplemental Statement of the Case, issued in June 2000, 
addressed the issues of whether new and material evidence had 
been submitted to reopen claims for service connection for a 
right shoulder disability; for a low back disability; for 
bilateral defective vision; and for a right knee disability; 
direct service connection for a left shoulder disability with 
resection of the left clavicle; for a right wrist disability; 
for a left wrist disability; for meniscal degeneration of the 
left knee; for bilateral defective hearing; and entitlement 
to ratings in excess of 20 percent each for the veteran's 
service-connected incomplete fractures of the left and right 
radial heads.  
A Substantive Appeal submitted in July 2000 perfected those 
appeals.  

An RO letter of April 6, 2001, notified the veteran of the 
enactment and provisions of the VCAA, and that additional 
evidence was needed in support of his claims, including 
medical evidence from physicians who saw him during or soon 
after service, statements from people who knew about his 
disabilities when they began, copies of letters written 
during or soon after service which mention those 
disabilities, photographs taken during service which show the 
disabilities, or evidence establishing continuity of 
treatment for the claimed disabilities.  He was informed that 
if he submitted such evidence his claims would be reviewed 
and a new decision issued.  He was further informed that the 
RO would obtain all records of private or VA medical 
treatment that he identified.  

Duplicate copies of medical records of the veteran from Dr. 
F.R.N., received at the RO in June 2001, reflect treatment of 
the veteran from December 1985 to November 1986 for 
DeQuervain's syndrome (first dorsal compartment 
tenosynovitis) of the left wrist resulting from an on-the-job 
injury to the left wrist in August 1985.  Medical records 
from Dr. F.R.N. not previously submitted include an August 
1987 letter citing the costs of remedial surgery for the 
veteran's DeQuervain's syndrome of the left wrist; letters 
dated in March and June 1988 stating that he had treated the 
veteran since December 1985 for DeQuervain's syndrome of the 
left wrist, described as an inflammatory condition involving 
the first dorsal compartment of the left wrist, with onset in 
August 1985 following an on-the-job accident.  In addition, a 
November 1994 letter from Dr. F.R.N. stated that the veteran 
sustained serious neck injuries and low back injuries in a 
November 28, 1989, accident; that his neck injuries included 
a moderate C3-4 subluxation and narrowing of the C5-6 
interspace, and that the veteran's low back injuries 
sustained in that accident included a severe degenerative 
central herniated disc, L4-L5, with radiation.  

In June 2001, the veteran submitted lay statements from the 
veteran's sister, a former employer, a physician, and a 
former Congressman.  The veteran's sister cited the veteran's 
statements to her concerning his inservice elbow injuries, 
while the letter from the veteran's former Congressman 
recalled being contacted by the veteran's parents concerning 
their allegations of his mistreatment in service.  The letter 
from the veteran's former employer stated that the veteran 
was employed from December 1996 to February 1997, and that he 
was terminated because of his work performance.  That letter 
included performance reports showing that the veteran 
performed poorly, showed inadequate effort, and was not 
receptive to coworker's suggestions to improve his 
performance.  A May 2001 letter from a private physician 
stated that he saw the veteran in his office for a contusion 
of the left elbow with effusion, and that he underwent 
drainage of a left elbow bursa.  

The veteran further submitted a copy of a letter purportedly 
written by him to his parents in April 1976, in which he 
complained of elbow, wrist, knee and back pain.  He also 
submitted photographs which he asserted were taken during 
service showing an abrasion of the right forearm and left 
knee. 

A rating decision of July 2001 denied service connection for 
a left shoulder disability with resection of the distal left 
clavicle, for a left wrist condition, and for a left knee 
condition with meniscal degeneration.  That decision further 
denied ratings in excess of 20 percent each for the veteran's 
service-connected incomplete fractures of the left and right 
radial heads, and determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for a right wrist condition.  

A Supplemental Statement of the Case, issued in July 2001, 
addressed the issues of whether new and material evidence had 
been submitted to reopen claims for service connection for a 
right shoulder disability; for a low back disability; for 
bilateral defective vision; for a right wrist disability; and 
for a right knee disability; direct service connection for a 
left shoulder disability with resection of the left clavicle; 
for a left wrist disability; for meniscal degeneration of the 
left knee; and for bilateral defective hearing; and 
entitlement to ratings in excess of 20 percent each for the 
veteran's service-connected incomplete fractures of the left 
and right radial heads.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  
However, the Court has also held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  


Service Connection for Bilateral Defective Hearing

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The veteran's service entrance examination in August 1972 
disclosed that his ears were normal and his hearing acuity 
was within normal limits, bilaterally.  A report of service 
medical examination in September 1973 again showed that his 
ears were normal and his hearing acuity was within normal 
limits, bilaterally.  His ears were irrigated twice during 
active service to remove cerumen impactions, but no 
abnormalities of the ears were noted.  At the time of service 
separation in May 1976, the veteran's ears were normal, 
audiometric testing did not demonstrate a measurable decrease 
in hearing acuity from the time of service entry, and his 
hearing acuity was within normal limits, bilaterally.  The 
veteran's hearing acuity did not meet the criteria for 
hearing disability at that time.  See 38 C.F.R. § 3.385 
(2001); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran's original application for VA disability 
compensation benefits, received in May 1976, made no mention 
of hearing loss.  The medical evidence of record shows that 
the veteran was working for Northrop Aircraft Company between 
April and September 1979, for Grumman Aerospace Corporation 
from October 1979 to April 1980, and for Lockheed Aircraft 
Corporation in 1980.  

Private treatment records from St. John's Hospital (Dr. M.C. 
P.), dated in July and August 1980, show that the veteran was 
seen for complaints of right ear pain and treated for an 
Eustachian tube obstruction and for atelectatic otitis media 
with abnormal motility.  

A March 1981 VA audiology case history cited the veteran's 
statements that he had been employed as an aircraft mechanic; 
that he had experienced the onset of hearing loss six weeks 
previously when he had been exposed to noise on the job for 
15 minutes while in an air duct, with trouble hearing, 
ringing in the ears, and ear pain upon emerging; that he had 
experienced constant tinnitus since that incident six weeks 
previously; and that those symptoms had lessened since the 
incident.  He further related that he had suffered a right 
ear infection with drainage at age 12, and that he was 
exposed to noise in service and after service while working 
as a riveter in the aircraft industry.  A March 1981 VA 
audiology examination disclosed no middle ear pathology, 
while audiometry revealed normal hearing and excellent speech 
discrimination (100 percent correct) in both ears.  The 
veteran's hearing acuity did not meet the criteria for 
hearing disability at that time.  See 38 C.F.R. § 3.385 
(2001).  

The medical evidence of record further shows that the veteran 
was working for Lockheed Aircraft Corporation in 1986, and as 
an aircraft mechanic in 1985 and in June 1994.  

The veteran's initial claim for service connection for 
hearing problems was received in June 1994.  A June 1994 
letter from a private otolaryngologist cited a history of 
inservice noise exposure despite the use of ear protection, 
as recounted by the veteran, while audiometry revealed a very 
mild high-pitched hearing loss that appeared consistent with 
noise exposure.  The veteran's speech discrimination was 100 
percent correct in each ear, and the findings on audiometric 
testing did not met the criteria for hearing impairment 
sufficient to constitute a disability under the provisions of 
38 C.F.R. § 3.385.  The reporting specialist stated that the 
veteran's mild hearing loss was not medically treatable, and 
did not warrant the use of hearing aids.  A rating decision 
of June 1994 denied service connection for bilateral 
defective hearing.  

A report of VA examination in February 1995 cited the 
veteran's complaints of decreased hearing due to noise 
exposure while in service.  A rating decision of March 1995 
continued the denial of service connection for bilateral 
defective hearing.  

In a his Notice of Disagreement, the veteran asserted that he 
was treated during service for problems with his hearing.  In 
December 1995, the veteran asserted that his hearing loss was 
caused by aircraft engine noise and noise in the metalsmith 
shop while in service; that he was seen in the ear clinic 
while in service, and that hearing loss was shown shortly 
after service.

The veteran's contentions that hearing loss was shown shortly 
after service; and that he was treated during service for 
problems with his hearing are factually incorrect.  

With regard to the veteran's contentions, it is important to 
note that, as a layman, the veteran is not competent to 
express an opinion as to the cause or diagnosis of a 
disability, including bilateral defective hearing.  See 
Grottveit, 5 Vet. App. at 93 ; Espiritu,  2 Vet. App. at 495.  
Further, the veteran's contentions are contradicted by his 
assertion in March 1981 that he had experienced the onset of 
hearing loss six weeks previously when he was exposed to 
noise on the job while in an air duct, with trouble hearing, 
ringing in the ears, and ear pain upon emerging; that he had 
experienced constant tinnitus since that incident six weeks 
previously; that he had suffered a right ear infection with 
drainage at age 12, and that he was exposed to noise after 
service while working as a riveter in the aircraft industry.  
In addition, the veteran was treated in July and August 1980 
for an Eustachian tube obstruction and for atelectatic otitis 
media with abnormal motility.  In addition, all audiometric 
testing during service or since service separation has shown 
that the veteran's hearing acuity did not met the criteria 
for impaired hearing sufficient to constitute a disability 
under the provisions of 38 C.F.R. § 3.385.  Service 
connection for bilateral defective hearing is denied.


Service Connection for a Left Wrist Disability

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a left wrist 
disability during his period of active service, X-rays of his 
wrists in May 1976 were negative, and the veteran's service 
separation examination disclosed no abnormalities of the 
upper extremities or musculoskeletal system.  The veteran's 
original application for VA disability compensation benefits 
(VA Form 21-526), received at the RO on May 26, 1976, sought 
service connection for a wrist injury, but reported no 
treatment during or after service for that disability.

A complete VA physical examination of the veteran in October 
1976 disclosed no motor, sensory or reflex deficit in any 
area.  A report of VA general medical examination, conducted 
in January 1977, found no limitation of motion and no other 
abnormalities of the musculoskeletal system or upper 
extremities.  The medical record is silent for treatment, 
findings or diagnosis of a left wrist disability from the 
date of service separation to August 1985, approximately nine 
years after final service separation.  

Private treatment records from Dr. F.R.N., a private 
orthopedist, show that he saw the veteran in December 1985 
for an injury to the dorsal radial aspect of the left wrist 
sustained in an on-the-job accident in August 1985, and that 
X-rays taken in January 1986 revealed a left scaphoid 
fracture.  Records dated in January 1986 show an assessment 
of probable DeQuervain's syndrome (inflammation of the first 
dorsal tendon compartment).  The reporting physician 
expressed the opinion that the veteran's left wrist injury 
was sustained on the job in August 1985; that some chronic 
recurrence of DeQuervain's syndrome could be expected; that 
the diagnosis was recurrent DeQuervain's syndrome of the left 
wrist (inflammation of the first dorsal tendon compartment; 
that the left wrist injury was permanent and stable; and that 
the resulting disability included left wrist pain, diminished 
left grip strength, erythema and edema and a positive 
Finklestein's test.  VA outpatient treatment records, dated 
in September 1990, show that the veteran was receiving 
Workman's Compensation benefits for a left wrist injury 
sustained in 1986 [sic] while working on aircraft at Lockheed 
Aircraft Corporation.  

The veteran submitted a copy of a letter purportedly written 
by him to his parents in April 1976, in which he complained 
of elbow, wrist, knee and back pain.  However, the 
contemporaneous medical evidence shows no complaint, 
treatment, findings or diagnosis of trauma or pathology of 
the left wrist in March or April 1976, during active service 
or on service separation examination, or at any time prior to 
his on-the-job left wrist injury in August 1985.  
Furthermore, the Court has held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The cited letter 
contained, at best, no more than an allegation of pain, with 
no reference to inservice wrist trauma or pathology.  

As is demonstrated by the medical evidence, the veteran's 
left wrist disability was not incurred during active service, 
but is the result of an intercurrent on-the-job injury to the 
left wrist in August 1985.  The evidence also demonstrates 
that the veteran continued to receive Workman's Compensation 
for that disability as recently as 1990.  The veteran's 
contentions that his left wrist disability was incurred in 
active service are not supported by the contemporaneous 
medical evidence, and he is not competent to express an 
opinion as to the cause or diagnosis of a disability.  See 
Grottveit, 5 Vet. App. at 93 ; Espiritu,  2 Vet. App. at 495.  
Conversely, the physician who treated the veteran for his 
August 1985 injury to the left wrist is an orthopedic 
specialist.  He has expressed the opinion that the veteran's 
left wrist injury was sustained on the job in August 1985; 
that the diagnosis was recurrent DeQuervain's syndrome of the 
left wrist (inflammation of the first dorsal tendon 
compartment); that chronic recurrence of DeQuervain's 
syndrome could be expected; that the resulting injury was 
permanent and stable; and that the resulting disability 
included left wrist pain, diminished left grip strength, 
erythema and edema and a positive Finklestein's test.  The 
findings, conclusions and opinions of that orthopedic 
specialist are credible and constitute competent medical 
evidence as to the date of onset, cause, nature and extent of 
the veteran's left wrist disability.  Accordingly, service 
connection for a left wrist disability is denied.


Entitlement to Service Connection for a Left Shoulder 
Disability with Resection of the Left Distal Clavicle

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a left 
shoulder disability during his period of active service or on 
service separation examination, and his original application 
for VA disability compensation benefits, received in May 
1976, made no mention of a left shoulder disability.  

A VA physical examination of the veteran in October 1976 
disclosed no motor, sensory or reflex deficit in any area.  A 
report of VA general medical examination, conducted in 
January 1977, found no limitation of motion and no other 
abnormalities of the musculoskeletal system or upper 
extremities.  The medical record is silent for treatment, 
findings or diagnosis of a left shoulder disability between 
the date of service separation and March 1982, approximately 
six years after final service separation.  

A May 1982 report from Dr. D.S.M., a private orthopedist, 
cited injuries to the veteran's left upper extremity in March 
1982 when assaulted by another individual at his place of 
employment, with left elbow pain radiating to the left 
shoulder and left wrist, and abnormal EMG findings in the 
left upper extremity.  It was specifically noted that the 
veteran's previous medical history was non-contributory.  
Examination of the left shoulder disclosed pain radiating 
into the left arm, tenderness of the anterior rotator cuff 
area and medial border of the left scapula; weakness and 
muscle spasm; and pain on resistance to abduction.  X-rays of 
the left shoulder disclosed normal bony contours, with no 
evidence of fracture or dislocation, and no arthritic changes 
in any of the joints of the shoulder.  The diagnoses were 
chronic strain, left minor shoulder, with tendinitis and 
parascapular myofascitis, and those injuries were attributed 
solely to the March 1982 assault on the veteran in the 
workplace.  

A June 1982 letter from Dr. I. Z., a private neurologist, 
cited the veteran's left upper extremity injury in March 1982 
when assaulted by another employee at his workplace, with 
resulting pain in the left shoulder elbow and wrist, numbness 
in the left elbow radiating down to the little finger, and 
weakness in the left arm.  The examiner stated that the 
veteran's prior medical history was noncontributory.  
Neurological examination disclosed mild left grip strength 
weakness, but was otherwise normal, while sensation was 
normal throughout except in the distribution of the left ulna 
nerve, and reflexes were equal and active, without 
pathological signs.  The diagnosis was traumatic left ulna 
neuropathy, and the reporting physician attributed that 
condition solely to the March 1982 workplace injury to the 
veteran.  



A November 1994 letter from Dr. F.R.N. stated that the 
veteran sustained serious neck injuries and low back injuries 
in a November 28, 1989, accident.  In January 1990, the 
veteran gave a history of a "fall" a few weeks previously 
in which he landed on his left shoulder area and was referred 
to an orthopedist for subluxation of the shoulder joint.  The 
veteran's left shoulder pain was subsequently shown to be 
improving.  

A report of VA orthopedic examination in April 1998 cited the 
veteran's statement that he was attacked in 1976, with 
injuries to his back, shoulders, elbows and knees.  X-rays of 
the left shoulder disclosed a surgical resection of the left 
clavicle, with normal joint spaces and no bony abnormalities. 

The medical evidence demontrates that the veteran's left 
shoulder disability was not incurred during active service, 
but instead, is the result of intercurrent on-the-job 
injuries sustained in March 1982, and subsequent falls and 
accidents in 1989 and in 1990.  Competent medical evidence 
and opinions from orthopedic and neurologic specialists 
establish that his left shoulder disability is due to 
intercurrent injuries sustained in an on-the-job altercation 
in March 1982, and subsequent falls and accidents in 1989 and 
1990.

The Board finds that the veteran's assertions that he 
sustained a left shoulder injury in March 1976 are 
contradicted by the medical evidence, which shows that his 
left shoulder injury was incurred in an on-the-job injury in 
March 1982 and in subsequent falls and accidents.  It is 
clear that the veteran sustained a severe left shoulder and 
clavicle injury at some time between May 1982 and April 1998, 
most likely in November 1989, when he had a resection of the 
left clavicle.  Service connection for a left shoulder 
disability with resection of the left clavicle is denied.  



Service Connection for Meniscal Degeneration of the Left Knee

The veteran's service medical records are silent for 
treatment, findings or diagnosis of trauma or pathology of 
the left knee during his period of active service or on 
service separation examination, and X-rays of the left knee 
in March 1976 disclosed no abnormalities of the left knee.  
His original claim for VA disability compensation benefits, 
received in May 1976, made no mention of a left knee 
disability.  

A VA physical examination of the veteran in October 1976 
disclosed no motor, sensory or reflex deficit in any area.  A 
report of VA general medical examination, conducted in 
January 1977, found no limitation of motion and no other 
abnormalities of the musculoskeletal system or lower 
extremities.  The medical record is silent for treatment, 
findings or diagnosis of a left knee disability between the 
date of service separation and February 1995, approximately 
19 years after final service separation.  

The first postservice complaint of left knee symptoms is 
noted in VA outpatient treatment records dated in March 1990, 
approximately 14 years after final service separation, when 
the veteran complained of left knee pain since the previous 
night, without swelling or other clinical findings (emphasis 
added).  On a February 1995 VA orthopedic examination, the 
examiner stated that the veteran probably had some mild 
chondromalacia of the knees, and X-rays of the right and left 
knees revealed bilateral osteoarthritic changes of the knees 
with spurring of the intercondylar eminence and no evidence 
of joint effusion.  Thereafter, an April 1998 report of VA 
orthopedic examination noted findings of grinding (crepitus) 
in the knee joints, flexion to 140 degrees, a positive 
McMurray's test, negative drawer's sign, and normal 
collateral ligaments, and that the veteran walked with a 
slight left-sided limp.  X-rays of the right and left knees 
revealed normal joint spaces, with normal bony structures and 
soft tissues.  The orthopedic diagnoses included right and 
left knee meniscal degeneration with recurrent swelling and 
warmth.  Subsequent VA outpatient mental health clinic 
records dated in March 2000 show that the veteran stated that 
he had no history of medical problems other than his 
bilateral elbow injuries, while in June 2001, the veteran 
submitted a copy of a letter purportedly written by him to 
his parents in April 1976, in which he complained of elbow, 
wrist, knee and back pain, and submitted photographs which he 
asserted were taken during service showing a cut on the left 
knee.

The medical evidence of record includes no objective clinical 
findings of left knee pathology during active service, on 
service separation examination, or during the initial 
postservice year.  The veteran's first recorded complaint of 
left knee symptoms was recorded many years after final 
service separation, and osteoarthritic changes of the left 
knee joint were first diagnosed in February 1995, 
approximately 19 years after service separation.  

While the Board has noted the copy of the letter purportedly 
written by the veteran to his parents in April 1976 
complaining of knee pain, the veteran's letter shows no more 
than a complaint of knee pain, while the contemporaneous 
service medical records establish that he was not being 
treated for knee pain at that time or at any other time 
during active service.  As to the connection between the pain 
referenced in the letter and a chronic disability, the 
veteran is not competent to offer an opinion as to the cause 
or diagnosis of disability, including his current left knee 
disability.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 495.  Further, the Court has held that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a left knee disability, 
including meniscal degeneration and osteoarthritis, was not 
incurred during active service or during any applicable 
presumptive period following service separation.  
Accordingly, service connection for a left knee disability on 
a direct or presumptive basis is denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claims to Reopen

The veteran has undertaken to reopen his claims for service 
connection for bilateral defective vision, for a right wrist 
disability, for a right shoulder disability, for a right knee 
disability, and for a low back disability.  Each of these 
claims was previously denied by a rating decision of March 
1977, and those decisions were upheld by a Board decision of 
June 1979, which constituted a final appellate determination 
with respect to those issues.  See 38 U.S.C.A. § 7104(b) 
(West 1991 ).

The evidence of record at the time of the final Board 
decision of July 1979 included the veteran's complete service 
medical records, which noted no findings of right wrist, 
right shoulder, low back, and right knee disability at the 
time of his service entrance examination in August 1972, or 
on service medical examination in September 1973, when his 
upper and lower extremities, spine and musculoskeletal system 
were found normal.  The service medical records are silent 
for complaint, treatment, findings or diagnosis of any 
disability of the right wrist or low back during service or 
on service separation examination in May 1976.  The service 
medical records show that the veteran was seen in April 1975 
for complaints of pain in the right leg, and that examination 
of his right knee revealed that the joint was intact, with no 
evidence of laxity, swelling, ecchymosis, or atrophy, and no 
physical findings on examination.  

In November 1975, the veteran was seen for complaints of pain 
in the right shoulder and the lateral aspect of the distal 
right thigh.  Examination of the right shoulder disclosed no 
masses, crepitation, or effusion, and a full range of right 
shoulder motion was demonstrated.  Examination of the right 
thigh disclosed no evidence of bruising, tenderness, soft 
tissue changes, inflammation, temperature changes, and no 
palpable bony changes; range of motion was normal; and X-rays 
revealed no bony changes.  The examining physician suggested 
that the veteran might have had a hematoma below the vastus 
lateralis distally at the time of the initial accident which 
had produced adhesions, but no clinical evidence of such was 
shown at that time or at any subsequent time.  In March 1976, 
the veteran was seen for complaints of right shoulder pain.  
Examination elicited subjective complaints of pain on 
rotation and extension of the right arm, with some crepitus 
but no evidence of swelling, deformity or dislocation, and X-
rays of the right shoulder were negative.  The impression was 
bursitis of the right shoulder, despite the fact that no 
swelling or effusion of the right shoulder bursa was 
clinically demonstrated then or at any subsequent time.  At 
the time of his March 1976 elbow injuries, there was no 
complaint, treatment or findings of any injury to the 
veteran's right wrist, right shoulder, low back, or right 
knee.  X-rays of the wrists in May 1976 were negative, and 
the veteran's service separation examination disclosed no 
abnormalities of the upper or lower extremities, spine or 
musculoskeletal system.  

The service medical records show that the veteran was seen in 
April 1975 for complaints of pain in the right leg, and 
examination of his right knee revealed that the joint was 
intact, with no evidence of laxity, swelling, ecchymosis, or 
atrophy, and no physical findings on examination.  No 
treatment was provided.  In November 1975, the veteran was 
seen for complaints of pain in the right shoulder and the 
lateral aspect of the distal right thigh.  Examination of the 
right shoulder disclosed no masses, crepitation, or effusion, 
and a full range of right shoulder was demonstrated.  
Examination of the right thigh disclosed no evidence of 
bruising, tenderness, soft tissue changes, inflammation, 
temperature changes, and no palpable bony changes; range of 
motion was normal; and X-rays revealed no bony changes.  The 
examining physician suggested that the veteran might have had 
a hematoma below the vastus lateralis distally at the time of 
the initial accident which had produced adhesions, but no 
evidence of such was shown at that time or at any subsequent 
time.  In March 1976, the veteran was seen for complaints of 
right shoulder pain.  Examination elicited subjective 
complaints of pain on rotation and extension of the right 
arm, with some crepitus but no evidence of swelling, 
deformity or dislocation, and X-rays of the right shoulder 
were negative for any abnormality.  The clinical impression 
was bursitis of the right shoulder, despite the fact that no 
swelling or effusion of the right shoulder bursa was 
clinically demonstrated then or at any subsequent time.  At 
the time of his March 1976 elbow injuries, there was no 
complaint, treatment or findings of any injury to the 
veteran's right wrist, right shoulder, low back, or right 
knee.  X-rays of the wrists in May 1976 were negative, and 
the veteran's service separation examination disclosed no 
abnormalities of the upper or lower extremities, spine or 
musculoskeletal system.  

VA outpatient treatment records dated from June 1976 to June 
1978 disclosed no trauma or pathology of the right wrist, 
right shoulder, low back, or right knee.  
X-rays of the lumbar spine in July 1976 showed some 
flattening of the lumbar curve, without bone or joint 
pathology, and X-rays of the right shoulder and right knee 
disclosed no bone or joint pathology.  A complete VA physical 
examination of the veteran in October 1976 disclosed no 
motor, sensory or reflex deficit in any area, and no 
impairment or disability of the right wrist, right shoulder, 
low back, or right knee was found.  

A January 1977 VA general medical examination disclosed no 
abnormalities of the musculoskeletal system, the upper and 
lower extremities, or the right wrist, right shoulder, low 
back, or right knee.  The rating decision of March 1977 
denied service connection for bilateral defective vision, for 
bursitis of the right shoulder, for a disability manifested 
by low back pain, and for a right knee disability.  
Subsequent VA outpatient treatment records show that X-rays 
of the veteran's lumbosacral spine in June 1977 disclosed no 
abnormalities and no evidence of arthritic changes.  A report 
of VA psychiatric examination, conducted in June 1978, 
identified the veteran's multiple physical complaints as 
mostly somatizations.  

In December 1977, the veteran complained of "floaters", and 
was shown to have a high myopic astigmatism, unchanged since 
his last eye examination.  

A report of VA orthopedic examination of the veteran in June 
1978 showed that examination of his right shoulder was 
negative, with no crepitus or muscle atrophy of the shoulder 
girdle and full, complete, and pain-free motion in all 
planes. Examination of the right knee disclosed no visible 
residuals of injury, and he was able to squat fully and 
recover, full flexion and extension of the knee was noted, 
McMurray's and drawer's sign were negative, and there was no 
evidence of instability of the knee or pain on motion.  The 
pertinent orthopedic diagnoses were right shoulder bursitis, 
by history, no objective findings and no disability; and 
right thigh contusion, well-healed and without residuals.  

The service medical records establish that a bilateral 
refractive error of vision was demonstrated at service entry, 
on a number of occasions during active service, and on 
service separation examination.  That refractive error of 
vision was diagnosed as myopic astigmatism.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation proving for payment of VA disability 
compensation.  38 C.F.R. § 3.303(c), Part 4, § 4.9 (2001).  
While the service medical records show that the veteran was 
seen for a resolving mild left corneal abrasion in August 
1975, without pain or discomfort, staining revealed no 
evidence of laceration or abrasion, and the fundi and the 
eyes were otherwise normal except for his preservice 
refractive error of vision.  The impression was corneal 
abrasion, resolved.  A follow-up examination in November 1975 
disclosed no abnormalities of the eyes, the fundi were 
normal, and his corrected visual acuity was 20/20, 
bilaterally.  A January 1977 report of VA general medical 
examination disclosed that the veteran wore prescription 
eyeglasses, and his corrected visual acuity was 20/20, 
bilaterally.  VA outpatient treatment records show that in 
December 1977, he complained of "floaters", and was shown 
to have a high myopic astigmatism, unchanged since his last 
eye examination.  As subsequently explained by the veteran's 
private ophthalmologist, Dr. K.M.B., the "floaters" of 
which the veteran complains are secondary to his myopia.  

The foregoing constitutes the evidence of record at the time 
of the June 1979 Board decision denying service connection 
for right wrist, right shoulder, low back, and right knee 
disabilities, and denying service connection for bilateral 
defective vision. 

Based upon the cited evidence, the Board denied service 
connection for disability of the right wrist, right shoulder, 
low back, and right knee, and denied service connection for 
bilateral defective vision.  That final Board decision 
subsumed the March 1977 rating decision denying service 
connection for those disabilities.  
The veteran has since attempted to reopen those claims by 
submitting additional evidence, and those claims were again 
denied by the RO on the grounds that the additional evidence 
submitted is not both new and material to those issues.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001). 

Under Barnett v. Brown,  83 F.3d. 1380 (Fed. Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, in order to 
afford the appellant every equitable consideration, the Board 
must independently address the issue of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for disability of the right 
wrist, right shoulder, low back, and right knee, and 
bilateral defective vision since the prior final Board 
decision of June 1979 denying those claims.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  See  38 U.S.C.A. § 7104(b);  
38 C.F.R. § 20.1100.  The Board decision of June 1979, prior 
to the advent of the United States Court of Appeals for 
Veteran's Claims (the Court), constituted a final appellate 
determination as to the issues addressed in that decision.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).  If the additional 
evidence presented is not new, the inquiry ends and the claim 
may not be reopened.  Smith (Russell) v. West, 12 Vet. 
App. 312 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Once the evidence is found to be new and material 
and the claim is reopened, the presumption that the evidence 
is credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

The Court has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The amendment to  38 U.S.C. § 5107(a) created by Public Law 
No. 106-475 (the VCAA) eliminates the requirement that the 
claimant establish that a reopened claim is well-grounded 
prior to a determination on the merits.  Thus, the Board need 
only determine whether new and material evidence has been 
submitted to reopen the veteran's previously finally denied 
claims for service connection and, if so, whether the duty to 
assist the veteran has been fully met, as required under  
38 U.S.C. § 5107(a) (codified under  38 U.S.C. § 5103A). 


New and Material Evidence to Reopen a Claim for Service 
Connection for Bilateral Defective Vision

The additional evidence submitted since the Board's June 1979 
denial of the claim for service connection for bilateral 
defective vision consists of an April 1994 statement from the 
veteran, a June 1994 report from a private ophthalmologist, a 
June 1982 letter from a private neurologist, received in July 
1994, and a December 1995 statement from the veteran in 
support of that claim. 

In April 1994, the veteran claimed service connection for eye 
disability, including impairment of visual acuity and 
"floaters", citing inservice treatment for eye injuries.  

A June 1994 letter from Dr. K.M.B., a private 
ophthalmologist, stated that examination showed that the 
veteran's visual acuity was correctable to 20/25 in the right 
eye and 20/20 in the left eye; that his ocular tensions were 
normal, slit lamp examination was normal, and fundoscopic 
examination disclosed no retinal tears, detachment or 
vitreous opacities; that the veteran was developing some 
presbyopia and should obtain bifocals for use while working; 
that he might be having some problems with his ciliary spasm 
because his current eyeglass prescription was incorrect; that 
his floaters were normal for the veteran's degree of myopia; 
that his ciliary spasm and floaters were not disabling in any 
way; and that the veteran's eyes were normal for his age.  

A rating decision of June 1994 determined that no new and 
material evidence had been submitted to reopen a claim for 
bilateral defective vision, and the veteran appealed.  

A June 1982 letter from Dr. I. Z., a private neurologist, 
received in July 1994, stated that the veteran's visual 
fields were normal to confrontation, the pupils reacted 
normally to light and accommodation, and there were no 
hemorrhages or papilledema, no nystagmus and no extraocular 
palsy.  In May 1995, Dr. K.M.B., a private ophthalmologist, 
submitted a duplicate copy of her previous report, dated in 
June 1994, together with a June 1994 Goldman Visual Fields 
Examination report showing no limitation of peripheral 
vision.  

In December 1995, the veteran perfected his appeals for 
service connection for bilateral defective vision, stating 
that his eye condition is not a congenital or developmental 
disorder, but is the result of close work during service and 
an inservice accident which caused floaters and his current 
poor ability to focus.  However, the service medical records 
show that, while the inservice assessment was corneal 
abrasion, efforts to establish any actual corneal abrasion by 
the use of ocular stain disclosed no objective findings of 
actual laceration or abrasion to either eye. 

The veteran's lay assertions that his current impairment of 
visual acuity and "floaters" are not a congenital or 
developmental disability but are the result of close work and 
an inservice accident do not constitute probative evidence 
because the veteran is not competent to offer testimony as to 
the cause or diagnosis of a disability.  See Grottveit, 5 
Vet. App. at 93 ; Espiritu,  2 Vet. App. at 495; see also 
Justus, 3 Vet. App. at 513.  If that evidence is not 
probative, it cannot be material.  

The additional medical evidence submitted is new in the sense 
that it has not been previously considered by the RO.  
However, that evidence shows no more than the prior evidence 
showed, i.e., that the veteran continues to have the 
bilateral refractive error of vision noted at the time of 
entering service, corrected by glasses, and that he continues 
to assert that his diagnosed refractive error of vision was 
incurred during active service.  The additional evidence also 
shows that the veteran is developing some presbyopia as he 
gets older, which is also a refractive error of vision; that 
he is experiencing some ciliary spasm because his lens 
prescription is not correct; that his floaters are normal for 
the veteran's degree of myopia; that his ciliary spasm and 
floaters are not disabling in any way; and that the veteran's 
eyes are normal for his age.  The June 1982 letter from Dr. 
I. Z., a private neurologist, received in July 1994, stated 
that the veteran's visual fields were normal to 
confrontation, and found no trauma, pathology or 
abnormalities of his eyes.  In addition, the additional 
medical evidence submitted does not show any finding or 
diagnosis of trauma or pathology of the eyes or any disabling 
manifestations, and does not relate the veteran's refractive 
error of vision to his period of active service.  None of 
that evidence shows current visual impairment, trauma or 
pathology that was incurred during active service, and none 
of the evidence submitted relates those findings to the 
veteran's period of active service.  In the absence of 
objective clinical evidence of trauma or pathology of the 
eyes during active service, an opinion as to nexus would lack 
a factual predicate.  Further, the veteran's refractive error 
of vision, i.e., myopia and presbyopia, is a congenital or 
developmental condition for which VA disability compensation 
benefits are not payable, while his ciliary spasm and 
floaters are shown by competent medical evidence and opinion 
to be due to and the result of an incorrect lens prescription 
and his myopia, respectively. 38 C.F.R. 3.303(c), Part 4, 4.9 
(2001).  Based upon the foregoing, and for the reasons and 
bases stated, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for bilateral defective vision, and the 
Board decision of June 1979 remains final as to that issue.  



New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Wrist Disability

The additional evidence submitted since the Board's June 1979 
denial of the claim for service connection for a right wrist 
disability consists of a reiteration of the veteran's claims 
that such disability was incurred during active service, but 
no competent medical evidence linking any current right wrist 
disability to trauma or pathology during active service.  The 
RO has also obtained competent medical evidence showing that 
the veteran sustained an intercurrent on-the-job twisting 
injury to his right wrist in September 1979 while working as 
an assembler at Northrop Aircraft Company.

The veteran's repeated assertions that his right wrist 
disability was incurred during active service are repetitive 
and reiterative of his prior contentions to the same effect.  
These contentions were considered and rejected in the Board's 
June 1979 decision denying that claim.  In addition, the 
veteran's lay assertions as to the cause of his right wrist 
disability do not constitute probative evidence because the 
veteran is not competent to offer testimony as to the cause 
or diagnosis of a disability.  See Grottveit, 5 Vet. App. at 
93 ; Espiritu,  2 Vet. App. at 495; see also Justus, 3 Vet. 
App. at 513.  If that evidence is not probative, it cannot be 
material.  

The Board has further noted the veteran's submission of a 
copy of a letter purportedly written by him to his parents in 
April 1976, in which he complained of elbow, wrist, knee and 
back pain.  However, the Court has held that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  No underlying 
malady or condition of the right wrist was shown during 
service, and evidence showing nothing more than complaints of 
right wrist pain do not establish the existence of a 
disability.  While new in the sense that such had not 
previously been submitted, that document does not establish 
the existence of trauma or pathology of the right wrist 
during active service, and is thus not material to that 
issue.  At best, the cited letter merely shows that the 
veteran complains of wrist pain, which is cumulative of 
previous claims advanced by the veteran and considered at the 
time of the June 1979 Board decision denying that claim, and 
is thus not new.  

The Board further finds that no competent medical evidence 
has been submitted which links or relates any current right 
wrist disability to the veteran's period of active service, 
or that demonstrates or diagnoses a right wrist disability 
between the date of service separation and his right wrist 
injury in September 1979.  Instead, the additional evidence 
submitted shows that the veteran sustained an intercurrent, 
on-the-job injury to his right wrist in September 1979, with 
tenderness over the dorsum, especially the first dorsal 
compartment, weakness and muscle spasm, loss of grip strength 
and limitation of motion of the right forearm and wrist, 
diminished biceps and triceps reflexes, and a positive 
Finklestein's test for DeQuervain's syndrome (stenosing 
tenosynovitis of the right wrist), all of which the examining 
physician specifically attributed to the veteran's September 
1979 on-the-job right wrist injury.  The Board finds that 
evidence and opinion to be both competent and credible.

Based upon the foregoing, the Board finds that the additional 
medical evidence added to the record since the final Board 
decision of June 1979 includes no competent medical evidence 
which links or relates the veteran's right wrist injury to 
any trauma or pathology incurred during active service.  
Furthermore, the additional evidence submitted includes 
competent and affirmative medical evidence and opinion that 
the veteran's prior medical history was noncontributory to 
the veteran's right wrist disability, militating against a 
conclusion that the veteran had any right wrist disability 
prior to the September 1979 injury, and that the veteran's 
right wrist disability, diagnosed as chronic strain of the 
right wrist with DeQuervain's stenosing tenosynovitis; was 
due solely to the veteran's September 1979 on-the-job right 
wrist injury. 

In the absence of new and material evidence showing or 
tending to show that the veteran's right wrist disability was 
incurred during active service, the claim for service 
connection for a right wrist disability is not reopened, and 
the Board decision of June 1979 remains final final as to 
that issue.  


New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Shoulder Disability

The additional evidence submitted since the Board's June 1979 
denial of the claim for service connection for a right 
shoulder disability consists of a reiteration of the 
veteran's previous claims that such disability was incurred 
during active service, but includes no competent medical 
evidence which links or relates the veteran's current right 
shoulder disability to any inservice incident or event.  The 
RO has also obtained competent medical evidence showing that 
the veteran sustained intercurrent injuries to his right 
shoulder long after service separation in an series of 
incidents and accidents beginning in May and June 1989.  

The veteran's repeated assertions that his right shoulder 
disability was incurred during active service are repetitive 
and reiterative of his prior contentions to the same effect.  
Such contentions were considered and rejected in the Board's 
June 1979 decision denying that claim.  In addition, the 
veteran's lay assertions as to the cause of his right 
shoulder disability do not constitute probative evidence 
because the veteran is not competent to offer testimony as to 
the cause or diagnosis of a disability.  See Grottveit, 5 
Vet. App. at 93; Espiritu,  2 Vet. App. at 495; see also 
Justus, 3 Vet. App. at 513.  If that evidence is not 
probative, it cannot be material.  

The Board further finds that no competent medical evidence 
has been submitted which links or relates any current right 
shoulder disability to the veteran's period of active 
service, or that demonstrates or diagnoses a right shoulder 
disability between the date of service separation and May 
1989, approximately 13 years after final service separation.  
Thus, the additional medical evidence submitted is not 
material to the issue of service connection for a right 
shoulder disability.  Based upon the foregoing, the Board 
finds that the additional medical evidence added to the 
record since the final Board decision of June 1979 includes 
no competent medical evidence which links or relates the 
veteran's current right shoulder disability to any trauma or 
pathology during active service. 

To the contrary, the additional medical evidence submitted 
includes a letter from the former physician at the California 
Polytechnic Institute Student Health Center (Dr. R.W.B.), 
stating that he had seen the veteran in May and June 1989 for 

complaints of right shoulder pain; that X-rays of the right 
shoulder were normal; and that a right shoulder supraspinatus 
tendinitis was noted.  VA outpatient entries dated in 
December 1989 show that he was seen for complaints of right 
shoulder pain after falling on stairs, and the impression was 
muscle strain.  In January 1990, the veteran complained of 
right shoulder pain, and gave a history of a fall a few weeks 
previously, while VA outpatient clinic records dated in 
February 1990 show that the veteran was seen for complaints 
of right shoulder pain on elevation and rotation after 
colliding with someone carrying books, and X-rays of the 
right shoulder joint showed minimal right acromioclavicular 
joint space narrowing, and were otherwise unremarkable.  VA 
outpatient entries in April 1990 showed that the veteran's 
muscles were of normal tone and bulk, strength was 5/5 in all 
major muscle groups of the upper extremities, sensation was 
normal to light touch, pinprick, and position, and no reflex 
deficits were found.  Thus, the only competent medical 
evidence submitted shows that the veteran's current right 
shoulder pathology, including a diagnosis of right shoulder 
supraspinatus tendinitis, was first shown long after service 
separation and that the veteran subsequently was shown to 
have sustained a series of falls, collisions, and accidents 
involving his right shoulder which cannot be dissociated from 
his current right shoulder symptoms. 

In the absence of new and material evidence showing or 
tending to show that the veteran's right shoulder disability 
was incurred during active service, the claim for service 
connection for a right shoulder disability is not reopened, 
and the Board decision of June 1979 remains final as to that 
issue.  


New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Knee Disability

The additional evidence submitted since the Board's June 1979 
denial of the claim for service connection for a right knee 
disability consists of a reiteration of the veteran's 
previous claims that such disability was incurred during 
active service, but includes no competent medical evidence 
which links or relates the veteran's current right knee 
disability to any inservice incident or event.  The RO has 
also obtained 

competent medical evidence showing that the veteran sustained 
intercurrent injuries to his right knee after service 
separation in an on-the-job injury in June 1979.  

The veteran's repeated assertions that his right knee 
disability was incurred during active service are repetitive 
and reiterative of his prior contentions to the same effect 
which were considered and rejected in the Board's June 1979 
decision denying that claim.  In addition, the veteran's lay 
assertions as to the cause of his right knee disability do 
not constitute probative evidence because the veteran is not 
competent to offer testimony as to the cause or diagnosis of 
a disability.  See Grottveit, 5 Vet. App. at 93; Espiritu,  2 
Vet. App. at 495; see also Justus, 3 Vet. App. at 513.  If 
that evidence is not probative, it cannot be material.  

No competent medical evidence has been submitted which links 
or relates any current right knee disability to the veteran's 
period of active service, or that demonstrates or diagnoses a 
right knee disability between the date of service separation 
and June 1979, approximately 3 years after final service 
separation. Thus, the additional medical evidence submitted 
is not material to the issue of service connection for a 
right knee disability.  Based upon the foregoing, the Board 
finds that the additional medical evidence added to the 
record since the final Board decision of June 1979 includes 
no competent medical evidence which links or relates the 
veteran's current right knee disability to any trauma or 
pathology during active service. 

To the contrary, the additional private medical evidence 
submitted shows that the veteran sustained a right knee 
injury in June 1979 while working as an assembler at Northrop 
Aircraft Company; that his right knee injury was manifested 
by pain radiating to the right thigh and calf; a limp to the 
right; limitation of flexion and extension of the right knee; 
right knee tenderness, weakness and muscle spasm; and 
retropatellar crepitus and pain, indicative of chondromalacia 
of the patella, all of which the examining physician 
specifically attributed to the veteran's June 1979 on-the-job 
right knee injury, diagnosed as chronic strain of the right 
knee, with chondromalacia of the patella and possible 
internal derangement of the right knee.  He further stated 
that the veteran's previous medical history was non-
contributory, indicating that the veteran had no right knee 
pathology prior to that on-the-job injury.  

The Board again notes the veteran's submission of a copy of a 
letter purportedly written by him to his parents in April 
1976, in which he complained of elbow, wrist, knee and back 
pain. However, the Court has held that "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  No underlying malady or 
condition of the right knee was shown during service, and 
evidence showing complaints of right knee pain do not 
establish the existence of a disability.  While new in the 
sense that such had not previously been submitted, that 
document does not establish the existence of a right knee 
disability during active service, and is not material to that 
issue.  In addition, the cited letter merely shows that the 
veteran complains of knee pain, which is cumulative of 
previous claims advanced by the veteran and considered at the 
time of the June 1979 Board decision denying that claim, and 
is thus not new.  

In the absence of new and material evidence showing or 
tending to show that the veteran's current right knees 
disability was incurred during active service, the claim for 
service connection for a right knee disability is not 
reopened, and the Board decision of June 1979 remains final 
as to that issue.  

New and Material Evidence to Reopen a Claim for Service 
Connection for a Low Back Disability

The additional evidence submitted since the Board's June 1979 
denial of the claim for service connection for a low back 
disability consists of a repetition of the veteran's claims 
that such disability was incurred during active service, with 
no competent medical evidence which links or relates the 
veteran's current low baxck disability to any inservice 
incident or event.  The RO has also obtained competent 
medical evidence showing that the veteran sustained 
intercurrent injuries to his low back long after service 
separation in an accident which occurred in November 1989.  

The veteran's repeated assertions that his low back 
disability was incurred during active service are repetitive 
and reiterative of his prior contentions to the same effect 
which were considered and rejected in the Board's June 1979 
decision denying that claim.  In addition, the veteran's lay 
assertions as to the cause of his low back disability do not 
constitute probative evidence because the veteran is not 
competent to offer testimony as to the cause or diagnosis of 
a disability.  See Grottveit, 5 Vet. App. at 93 ; Espiritu,  
2 Vet. App. at 495; see also Justus, 3 Vet. App. at 513.  If 
that evidence is not probative, it cannot be material.  

The Board further finds that no competent medical evidence 
has been submitted which links or relates any current low 
back disability to the veteran's period of active service, or 
that demonstrates or diagnoses a low back disability between 
the date of service separation and November 1989, 
approximately 13 years after final service separation.  
Further, the medical record is silent for treatment, findings 
or diagnoses of a low back disability at any time prior to 
the veteran's intercurrent low back injury sustained in a 
November 1989 accident.  Thus, the additional medical 
evidence submitted is not material to the issue of service 
connection for a low back disability.  Based upon the 
foregoing, the Board finds that the additional medical 
evidence added to the record since the final Board decision 
of June 1979 includes no competent medical evidence which 
links or relates the veteran's current low back disability to 
any incident, event, trauma or pathology during active 
service. 

To the contrary, the additional medical evidence submitted 
includes a November 1994 letter from Dr. F.R.N., a private 
orthopedic specialist, who states that the veteran suffered 
serious neck and low back injuries in an accident on November 
28, 1989; that his neck injury was a C3-C4 subluxation and 
narrowing of the C5-6 interspace, with radiation, and that 
his low back injury was a severe degenerative central 
herniated disc, L4-L5, with radiation; and that those 
disabilities preclude gainful employment.  The Board finds 
that the cited letter and opinion from Dr. F.R.N. constitutes 
clear and unmistakable evidence that the veteran's current 
low back disability was incurred in an intercurrent accident 
in November 1989, and that the reporting physician, an 
orthopedic specialist, is competent to make those diagnoses 
and to identify the origin of the veteran's low back injury 
and ensuing disability.  

The Board again notes the veteran's submission of a copy of a 
letter purportedly written by him to his parents in April 
1976, in which he complained of elbow, wrist, knee and back 
pain.  As noted above, however, the Court has held that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
No complaint, treatment, finding or diagnosis of a low back 
disorder was shown during service, and evidence merely 
showing complaints of low back pain do not establish the 
existence of a low back disability.  While new in the sense 
that such had not previously been submitted, that document 
does not establish the existence of a low back disability 
during active service, and is not material to that issue.  In 
addition, the cited letter merely shows that the veteran 
complains of back pain, which is cumulative of previous 
claims advanced by the veteran and considered at the time of 
the June 1979 Board decision denying that claim, and is thus 
not new.  

In the absence of new and material evidence showing or 
tending to show that the veteran's low back disability was 
incurred during active service, the claim for service 
connection for a low back disability is not reopened, and the 
Board decision of June 1979 remains final.  


ORDER

Service connection for bilateral defective hearing, for a 
left wrist disability, for a left shoulder disability with 
resection of the left distal clavicle, and for meniscal 
degeneration of the left knee is denied.

New and material evidence not having been submitted, the 
claims for service connection for bilateral defective vision, 
for a right wrist disability, for a right shoulder 
disability, for a right knee disability, and for a low back 
disability are not reopened. 


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

